Exhibit 10.1



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 7, 2013,
Among
GASTAR EXPLORATION USA, INC.,
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Swing Line Lender, and Issuing
Lender,
and
THE LENDERS NAMED HEREIN
as Lenders
$500,000,000


 



Wells Fargo Securities, LLC
As Lead Arranger and Sole Bookrunner






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.01
Certain Defined Terms
1


Section 1.02
Computation of Time Periods
25


Section 1.03
Accounting Terms; Changes in GAAP
25


Section 1.04
Classes and Types of Advances
25


Section 1.05
Miscellaneous
25


ARTICLE II
CREDIT FACILITIES
26


Section 2.01
Commitment for Revolving Advances
26


Section 2.02
Borrowing Base
26


Section 2.03
Method of Borrowing
30


Section 2.04
Reduction of the Commitments
35


Section 2.05
Prepayment of Advances
35


Section 2.06
Repayment of Advances
37


Section 2.07
Letters of Credit
38


Section 2.08
Fees
44


Section 2.09
Interest
44


Section 2.10
Illegality
45


Section 2.11
Breakage Costs
46


Section 2.12
Increased Costs
46


Section 2.13
Payments and Computations
47


Section 2.14
Taxes
49


Section 2.15
Mitigation Obligations; Replacement of Lenders
52


Section 2.16
Defaulting Lender
53


Section 2.17
Existing Loans under the Restated Agreement
55


ARTICLE III
CONDITIONS
56


Section 3.01
Amendment and Restatement
56


Section 3.02
Conditions Precedent to All Borrowings
59


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
60


Section 4.01
Existence; Subsidiaries
60


Section 4.02
Power
60


Section 4.03
Authorization and Approvals
60


Section 4.04
Enforceable Obligations
60


Section 4.05
Financial Statements
61


Section 4.06
True and Complete Disclosure
61


Section 4.07
Litigation; Compliance with Laws
61


Section 4.08
Use of Proceeds
62


Section 4.09
Investment Company Act
62


Section 4.10
Federal Power Act
62


Section 4.11
Taxes
62


Section 4.12
Pension Plans
62


Section 4.13
Condition of Property; Casualties
63









--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 4.14
No Burdensome Restrictions; No Defaults
63


Section 4.15
Environmental Condition
63


Section 4.16
Permits, Licenses, Etc
64


Section 4.17
Gas Contracts
64


Section 4.18
Liens; Titles, Leases, Etc
64


Section 4.19
Solvency and Insurance
64


Section 4.20
Hedging Agreements
64


Section 4.21
Material Agreements
65


Section 4.22
Foreign Assets Control Regulations, etc
65


Section 4.23
Identification Numbers
66


Section 4.24
Oil and Gas Properties
66


ARTICLE V
AFFIRMATIVE COVENANTS
67


Section 5.01
Compliance with Laws, Etc
68


Section 5.02
Maintenance of Insurance
68


Section 5.03
Preservation of Corporate Existence, Etc
68


Section 5.04
Payment of Taxes, Etc
69


Section 5.05
Visitation Rights
69


Section 5.06
Reporting Requirements
69


Section 5.07
Maintenance of Property
72


Section 5.08
Agreement to Pledge
73


Section 5.09
Use of Proceeds
73


Section 5.10
Title Evidence and Opinions
73


Section 5.11
Further Assurances; Cure of Title Defects
73


Section 5.12
Leases; Development and Maintenance
74


Section 5.13
Oil and Gas Properties - Insurance
74


Section 5.14
Deposit Accounts
74


Section 5.15
Post-Closing Obligations
74


ARTICLE VI
NEGATIVE COVENANTS
75


Section 6.01
Liens, Etc
75


Section 6.02
Indebtednesss, Guaranties, and Other Obligations
76


Section 6.03
Agreements Restricting Liens and Distributions
77


Section 6.04
Merger or Consolidation; Asset Sales
77


Section 6.05
Restricted Payments
78


Section 6.06
Investments
79


Section 6.07
Affiliate Transactions
79


Section 6.08
Compliance with ERISA
80


Section 6.09
Sale-and-Leaseback
80


Section 6.10
Change of Business; Accounting Change
80


Section 6.11
Organizational Documents, Name Change
80


Section 6.12
Use of Proceeds; Letters of Credit
81


Section 6.13
Gas Imbalances, Take-or-Pay or Other Prepayments
81


Section 6.14
Hedging Limitations
81




-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 6.15
Additional Subsidiaries
81


Section 6.16
Account Payables
82


Section 6.17
Leverage Ratio
82


Section 6.18
Interest Coverage Ratio
82


Section 6.19
Current Ratio
82


Section 6.20
Second Lien Debt
82


Section 6.21
Additional Liens
82


Section 6.22
Oil and Gas Properties - Operations
82


Section 6.23
Equity Interests
83


ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
83


Section 7.01
Events of Default
83


Section 7.02
Optional Acceleration of Maturity
85


Section 7.03
Automatic Acceleration of Maturity
86


Section 7.04
Right of Set‑off
86


Section 7.05
Non-exclusivity of Remedies
87


Section 7.06
Application of Proceeds
87


ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND THE COLLATERAL AGENT
88


Section 8.01
Appointment and Authority
88


Section 8.02
Rights as a Lender
88


Section 8.03
Exculpatory Provisions
89


Section 8.04
Reliance by Agents, Swing Line Lender and Issuing Lender
90


Section 8.05
Delegation of Duties
90


Section 8.06
Resignation of Agent or Issuing Lender
90


Section 8.07
Non-Reliance on Agents and Other Lenders
91


Section 8.08
No Other Duties, etc
92


Section 8.09
Indemnification
92


Section 8.10
Administrative Agent May File Proofs of Claim
93


Section 8.11
Collateral and Guaranty Matters
94


ARTICLE IX
MISCELLANEOUS
94


Section 9.01
Costs and Expenses
95


Section 9.02
Indemnification; Waiver of Damages
95


Section 9.03
Waivers and Amendments
96


Section 9.04
Severability
97


Section 9.05
Survival of Representations and Obligations
97


Section 9.06
Binding Effect
97


Section 9.07
Successors and Assigns
97


Section 9.08
Confidentiality
101


Section 9.09
Notices, Etc
101


Section 9.10
Usury Not Intended
102


Section 9.11
Usury Recapture
103


Section 9.12
Payments Set Aside
103


Section 9.13
Governing Law; Service of Process
103




-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

Section 9.14
Submission to Jurisdiction
104


Section 9.15
Electronic Execution of Assignments
104


Section 9.16
Execution in Counterparts
104


Section 9.17
Waiver of Jury
104


Section 9.18
Indenture Intercreditor Agreement
104


Section 9.19
Keepwell
104


Section 9.20
USA Patriot Act
105


Section 9.21
Flood Insurance Regulations
105


Section 9.22
Amendment and Restatement
105


Section 9.23
Release of Parent from Guaranty and Release of Liens on Equity Interests issued
by Borrower
105





SCHEDULES:
Schedule I    -    Pricing Grid
Schedule II    -    Notice Information and Commitments
Schedule 4.01     -    Subsidiaries of Borrower
Schedule 4.05     -     Existing Indebtedness
Schedule 4.07     -     Litigation
Schedule 4.20    -     Hedging Contracts
Schedule 4.21    -    Material Agreements
Schedule 4.23    -    Identification Numbers
Schedule 4.24    -    Back-In and Reversionary Interests


EXHIBITS:
Exhibit A    –    Form of Assignment and Acceptance
Exhibit B    –    Form of Compliance Certificate
Exhibit C    –    Form of Guaranty
Exhibit D    –    Form of Mortgage
Exhibit E-1    –    Form of Revolving Note
Exhibit E-2    –    Form of Swing Line Note
Exhibit F    –    Form of Notice of Borrowing
Exhibit G    –    Form of Notice of Conversion or Continuation
Exhibit H    –    Form of Pledge Agreement
Exhibit I    –    Form of Security Agreement
Exhibit J    –    Form of Transfer Letters
Exhibit K    –    Form of Legal Opinion
Exhibit L    –    Form of Indenture Intercreditor Agreement
Exhibit M-1    –    Form of U.S. Tax Compliance Certificate
Exhibit M-2    –    Form of U.S. Tax Compliance Certificate
Exhibit M-3    –    Form of U.S. Tax Compliance Certificate
Exhibit M-4    –    Form of U.S. Tax Compliance Certificate





-iv-



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement dated as of June 7, 2013, is
among Gastar Exploration USA, Inc., a Delaware corporation (“Borrower”), the
lenders party hereto from time to time (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties (as defined below) (in such capacity, the “Collateral Agent”), as swing
line lender (in such capacity, the “Swing Line Lender”), and as issuing lender
for such Lenders (in such capacity, the “Issuing Lender”).
The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):
“Acceptable Letter of Credit Maturity Date” has the meaning set forth in Section
2.07 hereof.
“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Secured
Obligations, and (d) is perfected and enforceable.
"Account Control Agreement" shall mean, as to any deposit account of any Loan
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the Collateral Agent, among the Loan Party owning such
deposit account, the Collateral Agent, and such other bank governing such
deposit account.
“Acquisition” means the purchase by any Loan Party or any of its Subsidiaries of
any business, including the purchase of all or substantially all the associated
assets or operations or of stock (or other Equity Interests) of a Person.
“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
One-Month LIBOR plus 1.00%. Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, Eurodollar Rate or Federal Funds Rate shall be
effective on the effective date of such change in the Reference Rate, Eurodollar
Rate or Federal Funds Rate.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent pursuant to Article VIII until its resignation or removal, and any
successor administrative agent appointed pursuant to Section 8.06.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.
“Advance” means an advance by a Lender or a Swing Line Lender to the Borrower as
part of a Borrowing.






--------------------------------------------------------------------------------



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the securities having ordinary voting power for the
election of directors, managing general partners or the equivalent.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent,
and “Agent” means the Administrative Agent or the Collateral Agent individually.
“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be further amended, supplemented, restated, and otherwise modified from time
to time.
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the Patriot Act.
“Applicable Margin” means, with respect to any Advance, the rate per annum set
forth in the Pricing Grid for the relevant Type of such Advance based on the
relevant Utilization Level applicable from time to time. The Applicable Margin
for any Advance shall change when and as the relevant Utilization Level changes.
“Assignment Agreement” has the meaning ascribed to it in the Existing Credit
Agreement.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.
“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.
“Availability” means, at any time, an amount equal to the excess of (a) the
lesser of the Borrowing Base and the aggregate Commitments over (b) the
aggregate Revolving Credit Exposure.
“Available Cash” means, as of any date, the readily and immediately available
unrestricted cash held in deposit accounts of any Loan Party (other than the
Cash Collateral Account) on such date; provided that, such deposit accounts and
the funds therein shall be unencumbered and free and clear of all Liens and
other third party rights other than (i) a Lien in favor of the Collateral Agent
pursuant to Security Instruments and (ii) a Lien in favor of the depositary
institution holding such deposit accounts arising solely by virtue of such
depositary institution's standard account documentation or any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only such deposit accounts.
“Banking Service Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party or any Subsidiary.
“Banking Services” means each and any of the following bank services: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled

-2-



--------------------------------------------------------------------------------



disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary owing to Banking Service Providers, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.
“BB Hedge” means any hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base.
“BB Value” means (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent and (b) as to any Hedge Event, the net
effect of such Hedge Event (after giving effect to any new hedge position or
Hedge Contract entered into since the determination of the Borrowing Base then
in effect), if any, on the then effective Borrowing Base, as determined by the
Administrative Agent.
“Blocked Person” has the meaning set forth in Section 4.22 hereof.
“Borrower Series A Preferred Shares” shall mean shares of Series A Cumulative
Preferred Securities of the Borrower.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.
“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of the Loan Parties and their Subsidiaries.
“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the sum of the aggregate Revolving Credit Exposure over (b) the lesser of
the Borrowing Base and the aggregate Commitments.
“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or Texas, and (b) if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on by
commercial banks in the London interbank market.
“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.
“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(c), 7.02(b), or 7.03(b)

-3-



--------------------------------------------------------------------------------



to be maintained with the Issuing Lender in accordance with Section 2.07(g) and
bear interest or be invested in the Issuing Lender’s reasonable discretion.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender, Swing Line Lender
or Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations or the
Swing Line Advances, cash or deposit account balances or, if the Administrative
Agent, the Swing Line Lender and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, the Swing Line Lender
and the Issuing Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries, including by process of eminent domain or any Disposition of
property in lieu of condemnation.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Change in Control” means the occurrence of any of the following:
(a)     the Parent ceases to own, either directly or indirectly, 100% of the
Equity Interest of the Borrower other than as a result of the Gastar Merger;
(b)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33% or more of the Voting Securities of the Parent (or the
Borrower if the Gastar Merger has been effected) and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right;
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent (or the
Borrower if the Gastar Merger has been effected) cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or
(d) a “Change of Control” (as defined in the Second Lien Note Agreement) shall
have occurred.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Legal
Requirement, (b) any change in any Legal Requirement

-4-



--------------------------------------------------------------------------------



or in the administration, interpretation, implementation, or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Collateral” means all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments.
“Commitment” means, with respect to each Lender, the amount set opposite such
Lender’s name on Schedule II hereof as its Commitment, or if such Lender has
entered into any Assignment and Acceptance, as set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.07(c), as such amount may be reduced or terminated pursuant to Section
2.04 or Article VII or otherwise under this Agreement. The aggregate amount of
the Commitments on the date hereof is $500,000,000.00.
“Commitment Fee Rate” means the per annum commitment fee rate set forth on the
Pricing Grid applicable from time to time. The Commitment Fee Rate shall change
when and as the relevant Utilization Level changes.
“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries, for any period, the net income for such period after
taxes, as determined in accordance with GAAP, excluding however, (a)
extraordinary or non-recurring items, including any write‑up or write‑down of
assets, and (b) the cumulative effect of any change in GAAP.
“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment,

-5-



--------------------------------------------------------------------------------



or Hydrocarbons now or hereafter covered hereby, or which are useful or
appropriate in drilling for, producing, treating, handling, storing,
transporting or marketing oil, gas or other minerals produced from any of the
Oil and Gas Properties, and all as such contracts and agreements as they may be
amended, restated, modified, substituted or supplemented from time-to-time.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities (including any options, warrants or similar rights
to purchase such Voting Securities) of such Person having ordinary voting power
which gives the direct or indirect holder of such Voting Securities the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under
Sections 414(b), (c), (m) or (o) of the Code.
“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.09(a), (b), or (c), (b) in the case of any other
Obligation other than Letter of Credit Fees, 2.00% plus the non-default rate
applicable to Reference Rate Advances as provided in Section 2.09(a), and (c)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Eurodollar Rate Advances plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) (except, with regards to the funding of Swing Line Advances, the
Swing Line Lender) fund its Pro Rata Share of any Advance or participation in
Letters of Credit required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender, or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
any Swing Line Advance) within three Business Days of the date when due, (b)
(except, with regards to the funding of Swing Line Advances, the Swing Line
Lender) has notified the Borrower, the Administrative Agent, the Issuing Lender,
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
(except,

-6-



--------------------------------------------------------------------------------



with regards to the funding of Swing Line Advances, the Swing Line Lender) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower in form and substance satisfactory to the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, or assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the FDIC or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swing Line Lender and
each Lender.
“Deposit Account” shall have the meaning given to the term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.
“Disposition” or “Dispose” means any sale, lease, transfer, assignment,
farm-out, conveyance, release, abandonment, or other disposition of any Property
(including any working interest, overriding royalty interest, production
payments, net profits interest, royalty interest, or mineral fee interest).
“Dollars” and “$” means lawful money of the United States of America.
“EBITDAX” means, for any period, without duplication, (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income, Interest Expense, taxes, depreciation, amortization,
depletion, exploration expenses and other non-cash charges for such period
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and including non-cash charges resulting from
the requirements of ASC 410, 718 and 815) for such period minus (c) all non-cash
items of income which were included in determining such Consolidated Net Income
(including non-cash income resulting from the requirements of ASC 410, 718 and
815); provided that, such EBITDAX shall be subject to pro forma adjustments for
Acquisitions and non-ordinary course asset sales assuming that such transactions
had occurred on the first day of the applicable calculation period for the
ratios set forth in Sections 6.17 and 6.18, which adjustments shall be made in
accordance with the guidelines for pro forma presentations set forth by the SEC
or in a manner otherwise acceptable to the Administrative Agent and with
supporting documentation acceptable to the Administrative Agent.
“Effective Date” means June 7, 2013.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

-7-



--------------------------------------------------------------------------------



“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means, as to any Loan Party or any Subsidiary, all Legal
Requirements or common law theories applicable to any Loan Party or any
Subsidiary arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.
“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR” or the “LIBOR
Market Index Rate” or other words of similar import, as the inter-bank offered
rate in effect from time to time for delivery of funds for one (1) month in
amounts approximately equal to the principal amount of the applicable Advances;
provided that, the Administrative Agent may base its quotation of the inter-bank
offered rate upon such offers or other market indicators of the inter-bank
market as the Administrative Agent in its reasonable discretion deems
appropriate including the rate determined under the following clause (b), and
(b) in determining Eurodollar Rate for all other purposes, the rate per annum
(rounded upward to the nearest whole multiple of 1/100th of 1.00%) equal to the
interest rate per annum set forth on the Reuters Reference LIBOR1 page as the
London Interbank Offered Rate, for deposits in Dollars at 11:00 a.m. (London,
England time) two Business Days before the first day of the applicable Interest
Period and for a period equal to such Interest Period; provided that, if such
quotation is not available for any reason, then for purposes of this clause (b),
Eurodollar Base Rate shall then be the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in immediately available funds in the approximate amount
of the Advances being made, continued or converted by the Lenders and

-8-



--------------------------------------------------------------------------------



with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch (or other branch or Affiliate of the
Administrative Agent, or in the event that the Administrative Agent does not
have a London branch, the London branch of a Lender chosen by the Administrative
Agent) to major banks in the London or other offshore inter-bank market for
Dollars at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.
“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:
Eurodollar Rate =
Eurodollar Base Rate  
1.00 – Eurodollar Rate Reserve Percentage

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).
“Eurodollar Rate Reserve Percentage” means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities. The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 7.01.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligations if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap (as defined by the Commodity Exchange Act), such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
(as defined by the Commodity Exchange Act) for which such guarantee or Lien is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.15 or reallocation pursuant to Section
2.16) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.14, additional amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14 and (d) any U.S. federal withholding Taxes imposed under
FATCA.

-9-



--------------------------------------------------------------------------------



“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of October 28, 2009, among the Borrower, the Parent, certain
affiliates of the Borrower party thereto, the lenders party thereto, and Wells
Fargo Bank National Association, as administrative agent, collateral agent, and
letter of credit issuer.
“Existing Lender” means each “Lender” (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement on the date hereof.
“Exiting Lender” has the meaning set forth in Section 2.17 hereof.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Extraordinary Cash Proceeds” means (a) with respect to any Disposition of
assets, all cash and Liquid Investments received by any Loan Party or any
Subsidiary from such Disposition after payment of, or provision for, all
estimated cash taxes attributable to such Disposition and payable by such Loan
Party or such Subsidiary, and other reasonable out of pocket fees and expenses
actually incurred by such Loan Party or such Subsidiary directly in connection
with such Disposition, (b) with respect to any settlement or litigation
proceeding, the proceeds of such settlement or litigation proceeding after
payment of all out of pocket fees and expenses actually incurred in connection
with such settlement or proceeding, (c) with respect to any Casualty Event, the
insurance proceeds or award or other compensation as a result of a Casualty
Event after payment of all out of pocket fees and expenses actually incurred by
the applicable Loan Party to receive such proceeds, and (d) with respect to any
novation, assignment, unwinding, termination, or amendment of any hedge position
or any other Hedging Contract, the sum of the cash and Liquid Investments
received by any Loan Party or any Subsidiary in connection with such transaction
after giving effect to any netting agreements.
“Facility Amount” has the meaning ascribed to it in the Existing Credit
Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with Sections 1471 through 1474 of the
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means that certain fee letter agreement dated May 28, 2013, Wells
Fargo and Wells Fargo Securities, LLC to the Borrower.

-10-



--------------------------------------------------------------------------------



“FERC” has the meaning set forth in Section 4.25(e) hereof.
“Financial Statements” means the audited financial statements, including the
audited consolidated balance sheet, of the Borrower and its consolidated
Subsidiaries as of fiscal year ended December 31, 2012, and the related audited
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries for the fiscal year then ended,
copies of which have been delivered to the Administrative Agent and the Lenders.
“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.
“Flood Laws” has the meaning set forth in Section 9.19 hereof.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been funded by it,
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of outstanding Swing Line Advances other than a Swing Line
Advance as to which such Defaulting Lender’s participation obligation has been
funded by it or reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Gastar Merger” means the merger of Parent with and into Borrower, with Borrower
being the surviving entity.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” means (a)  each Subsidiary of the Borrower executing a Guaranty and
(b) if the Gastar Merger is not consummated on or prior to December 31, 2013,
and if requested by the Administrative Agent, the Parent upon execution of a
Guaranty.
“Guaranty” means a guaranty agreement substantially the form of the attached
Exhibit C and executed by a Guarantor, and “Guaranties” shall mean all such
guaranties collectively.
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

-11-



--------------------------------------------------------------------------------



“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” or other agreement
that provides solely for the sale by any Loan Party or any Subsidiary of
physical Hydrocarbons in exchange for cash in the ordinary course of its
business.
“Hedge Event” means any unwinding, termination, or expiration, any novation or
assignment by the applicable Loan Party, or any amendment that changes the price
protection to the applicable Loan Party, of a BB Hedge.
“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.
“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
“Indebtedness,” for any Person, means without duplication:
(a)indebtedness of such Person for borrowed money;
(b)obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
(c)all obligations of such Person to pay the deferred purchase price of Property
or services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable);
(d)obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases;

-12-



--------------------------------------------------------------------------------



(e)obligations of such Person under letters of credit and agreements relating to
the issuance of letters of credit or acceptance financing;
(f)obligations of such Person under any Hedge Contract;
(g)obligations of such Person owing in respect of redeemable preferred Equity
Interest of such Person;
(h)any obligations of such Person owing in connection with any volumetric or
production prepayments;
(i)obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above;
(j)indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above secured by any Lien on or in respect of any Property of such
Person; and
(k)all liabilities of such Person in respect of unfunded vested benefits under
any Plan.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Subsidiary under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Independent Engineer” means Netherland Sewell & Associates, Inc., Wright &
Company, Inc., or any other engineering firm acceptable to the Administrative
Agent.
“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
prepared by an Independent Engineer, with respect to the Oil and Gas Properties
owned by any Loan Party or any Subsidiary (or to be acquired by any Loan Party
or any Subsidiary, as applicable) which are or are to be included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions stated therein, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.
“Indenture Intercreditor Agreement” means that certain Intercreditor Agreement
dated as the Effective Date among the Borrower, the Agents, and the Second Lien
Agent, and substantially in the form of Exhibit L hereto, as the same may from
time to time be amended, modified, supplemented or restated as permitted
therein.
“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Indebtedness for such period, whether paid or
accrued, including (i) all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
imputed interest under Capital Leases, and net costs under Interest Hedge
Agreements, all as determined in conformity with GAAP, and (ii) all interest,
dividends, distributions, or other payments made in respect of preferred Equity
Interests.

-13-



--------------------------------------------------------------------------------



“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Indebtedness of the Borrower.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
11:00 a.m. (Houston, Texas time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:
(a)the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
(b)Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
(c)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(d)any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month.
“Interim Financial Statements” means the unaudited financial statements of the
Borrower and its Subsidiaries, including the consolidated balance sheet, for the
fiscal quarter ended March 31, 2013 and including therein statements of income,
cash flow, and retained earnings of the Borrower and its Subsidiaries for the
fiscal quarter period then ended, copies of which have been delivered to the
Administrative Agent.
“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by any Loan Party or any Subsidiary (or to be acquired by any Loan Party
or any Subsidiary, as applicable) which are or are to be included in the
Borrowing Base, which report shall be in substantially the same form and provide
substantially the same information that this Agreement requires to be included
in the Independent Engineering Report together with such other information as is
reasonably requested by the Administrative Agent or any Lender.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee (by guaranty or other arrangement)
or assumption of Debt of, or purchase or other acquisition of any other Debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase

-14-



--------------------------------------------------------------------------------



or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Issuing Lender” means Wells Fargo, and any successor issuing bank pursuant to
Section 8.06.
“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.
“Lender Parties” means Lenders, the Issuing Lenders, the Swing Line Lender, the
Collateral Agent, and the Administrative Agent.
“Lender Swap Counterparty” means (a) any Person that is a Lender or Affiliate of
a Lender on date hereof and that is a counterparty to any Hedge Contract with
the Borrower or any Subsidiary listed on Schedule 4.20 and (b) any counterparty
to any other Hedge Contract with the Borrower or any Subsidiary; provided that
such counterparty is a Lender or an Affiliate of a Lender at the time such Hedge
Contract is entered into. For the avoidance of doubt, “Lender Swap Counterparty”
shall not include any participant of a Lender pursuant to Section 9.07(d) other
than to the extent such participant is otherwise a Lender or an Affiliate of a
Lender.
“Lenders” means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a lender under this Agreement pursuant to Section 2.15 or 9.07. Unless
the context otherwise requires, the term “Lenders” references the Revolving
Lenders and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means, individually, any standby letter of credit issued or
deemed issued by the Issuing Lender for the account of the Borrower in
connection with the Commitments and that is subject to this Agreement, and
“Letters of Credit” means all such letters of credit collectively.
“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.
“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

-15-



--------------------------------------------------------------------------------



“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
“Leverage Ratio” means, as of a fiscal quarter end, the ratio of (a)(i) the
consolidated Indebtedness of the Borrower (including all Second Lien Debt but
excluding all of Borrower’s obligations under any Hedge Contract) minus (ii) the
consolidated Available Cash of the Borrower, in each case, as of such fiscal
quarter end to (b) the consolidated EBITDAX of the Borrower for the four fiscal
quarter period then ended.
“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).
“Liquid Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;
(b)negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure the Borrower’s or any Subsidiaries’
ordinary course of business bonding requirements, or any other bank or trust
company which has primary capital of not less than $500,000,000, if at the time
of deposit or purchase, such bank debt securities are rated not less than ”AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc., and (ii) commercial paper issued by
(A) any Lender (or any Affiliate of any Lender) or (B) any other Person if at
the time of purchase such commercial paper is rated not less than “A‑1” (or the
then equivalent) by the rating service of Standard & Poor’s Ratings Group or not
less than “P‑1” (or the then equivalent) by the rating service of Moody’s
Investors Service, Inc., or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower with the consent of the Required Lenders;
(c)deposits in money market funds investing exclusively in investments described
in clauses (a) and (b) above;
(d)repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and
(e)such other instruments (within the meaning of Article 9 of the UCC) as the
Borrower may request and the Administrative Agent may approve in writing.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letter, the
Indenture Intercreditor Agreement, any AutoBorrow Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the

-16-



--------------------------------------------------------------------------------



Borrower’s or a Guarantor’s Subsidiaries or any of their officers at any time in
connection with this Agreement. For the avoidance of doubt, “Loan Documents”
does not include Hedge Contracts.
“Loan Party” means the Borrower and each Guarantor.
“Material Adverse Change” means a material adverse change in, or material
adverse effect on (a) the business, operations, Properties or condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Borrower or any Loan Party to perform any of its
obligations under any Loan Document, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent or any other Agent, Issuing Bank or Lender under any Loan
Document.
“Maturity Date” means November 14, 2017.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).
“Minimum Collateral Amount” means, at any time, (i) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
104% of the Letter of Credit Exposure of the Issuing Lender with respect to
Letters of Credit issued and outstanding at such time and 100% of the Fronting
Exposure of the Swing Line Lender with respect to the Swing Line Sublimit Amount
and (ii) otherwise, an amount determined by the Administrative Agent and the
Issuing Lender in their sole discretion.
“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Party in substantially the form of the attached Exhibit D or such
other form as may be requested by either Agent, together with any assumptions or
assignments of the obligations thereunder by any Loan Party, and “Mortgages”
shall mean all of such Mortgages collectively.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (i) requires the consent of each Lender,
including any increases to the Borrowing Base and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the Revolving Notes and the Swing Line Notes.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts payable by the
Borrower, any Guarantor or any of their respective

-17-



--------------------------------------------------------------------------------



Subsidiaries to the Administrative Agent, the Issuing Lender, the Swing Line
Lender, or the Lenders under the Loan Documents, including without limitation,
the Letter of Credit Obligations and Reimbursement Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.
“One Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.
“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
required by the Borrower pursuant to Section 2.15 or made pursuant to Section
9.06).
“Parent” means Gastar Exploration, Ltd., an Alberta Canada corporation, and any
permitted successor prior to the consummation of the Gastar Merger.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

-18-



--------------------------------------------------------------------------------



“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.
“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
“Permitted Liens” means the Liens permitted under Section 6.01.
“Permitted Subject Liens” means the Liens permitted under paragraphs (c) through
(i) of Section 6.01.
“Permitted Tax Distributions” means Restricted Payments in the form of cash made
by the Borrower to Parent in an amount equal to the income tax liabilities of
the Parent attributable to the earnings of the Borrower for such tax years in
which the Borrower is a pass-through entity or a member of a consolidated group
for tax purposes (other than a consolidated group solely comprised of the
Borrower and its Subsidiaries); provided that (a) such amount may not exceed the
amount actually required to be paid by the Parent in income tax attributable to
such earnings, and (b) no later than 10 Business Days following the making of
such Restricted Payment, the Borrower shall provide the Administrative Agent
with a calculation of such attributable taxes in detail and form reasonably
acceptable to the Administrative Agent); provided that, for purposes of
determining the amount of Permitted Tax Distributions under this Agreement, the
calculation of the tax liability shall be based on consolidated earnings of the
Borrower (and not on earnings of any other Subsidiary of the Parent).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Pledge Agreement” means a pledge agreement in substantially the form of the
attached Exhibit H and executed by the Borrower or any of its Subsidiaries or
any of the Guarantors.
“Pricing Grid” means the pricing information set forth in Schedule I.
“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders (or if such Commitments have been terminated, the ratio
(expressed as a percentage) of outstanding Advances owing to such Lender to the
aggregate outstanding Advances owing to all such Lenders.
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from

-19-



--------------------------------------------------------------------------------



known reservoirs attributable to Oil and Gas Properties included or to be
included in the Borrowing Base under then existing economic and operating
conditions (i.e., prices and costs as of the date the estimate is made).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or (b) a Loan Party for which another Person who
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder can cause such Loan Party to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Realty Collateral” has the meaning set forth in the Mortgages.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Wells Fargo, as its reference rate, whether or not the Borrower has notice
thereof.
“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).
“Register” has the meaning set forth in paragraph (c) of Section 9.07.
“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Required Lenders” means, (a) at any time when there are more than two Lenders,
Lenders holding at least 66⅔% of the aggregate Revolving Credit Exposure;
provided that, if no Advances or Letter of Credit Obligations are then
outstanding, “Required Lenders” shall mean Lenders having at least 66⅔% of the
aggregate amount of the Commitments at such time and (b) at any time when there
are one or two Lenders, all of the Lenders; provided further that, if there are
two or more Lenders, the Commitment of, and the portion of the Advances and
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders unless all
of the Lenders are Defaulting Lenders.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or

-20-



--------------------------------------------------------------------------------



manager, and (c) with respect to any Person that is a general partnership or a
limited liability partnership, the Responsible Officer of such Person’s general
partner or partners.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in common Equity Interests
of such Person or warrants, options or other rights to purchase such Equity
Interests.
“Revolving Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Revolving Borrowing and refers to a Reference Rate
Advance or a Eurodollar Rate Advance.
“Revolving Borrowing” means a borrowing consisting of Advances made on the same
day by the Lenders pursuant to Section 2.01(a).
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Advances
and such Revolving Lender’s participation in Letter of Credit Obligations and
Swing Line Advances at such time.
“Revolving Lenders” means Lenders having a Commitment or if such Commitments
have been terminated, Lenders that are owed Revolving Advances.
“Revolving Note” means a promissory note of the Borrower payable to any Lender
in the amount of such Lender’s Commitment, in substantially the form of the
attached Exhibit E-1, evidencing indebtedness of the Borrower to such Lender
resulting from Advances owing to such Lender.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“SEC” means the United States Securities and Exchange Commission.
“Second Lien Agent” means Wells Fargo or such other Person serving in the
capacity as the “collateral trustee” under the Second Lien Note Agreement to the
extent permitted under the Second Lien Note Agreement and the Indenture
Intercreditor Agreement.
“Second Lien Debt” means the “Obligations” as defined in the Second Lien Note
Agreement.
“Second Lien Loan Documents” means the Second Lien Note Agreement, the
promissory notes executed and delivered pursuant to the Second Lien Note
Agreement, the Indenture Intercreditor Agreement and each other agreement,
instrument, or document executed by the Borrower, any of its Subsidiaries or any
of their respective Responsible Officers in connection with the Second Lien Note
Agreement.

-21-



--------------------------------------------------------------------------------



“Second Lien Note Agreement” means the Indenture dated as of May 15, 2013, among
the Borrower and Second Lien Agent, as amended, supplemented, restated,
extended, substituted, increased, replaced, renewed, refinanced or otherwise
modified but only to the extent permitted under the terms of the Indenture
Intercreditor Agreement.
“Second Lien Note Issuance” means the issuance by the Second Lien Agent of the
Second Lien Notes in an aggregate principal amount of up to $200,000,000 on or
about the Effective Date pursuant to the terms of the Second Lien Note
Agreement.
“Second Lien Notes” means the senior, second-lien secured notes issued by the
Second Lien Agent on or about the date hereof.
“Secured Obligations” means (a) all Obligations, (b) all obligations of the
Borrower, any Guarantor or any of their respective Subsidiaries owing to any
Lender Swap Counterparty under any Hedge Contract; provided that, (i) when any
Lender Swap Counterparty assigns or otherwise transfers any interest held by it
under any Hedge Contract to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall constitute Secured Obligations only
if such assignee or transferee is also then a Lender or an Affiliate of a Lender
and (ii) if a Lender Swap Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, obligations owing to such Lender Swap
Counterparty shall be included as Secured Obligations only to the extent such
obligations arise from transactions under such individual Hedge Contracts (and
not the Master Agreement between such parties) entered into prior to the date
hereof or at the time such Lender Swap Counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder, without giving effect to any extension,
increases, or modifications thereof which are made after such Lender Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, and (c) the Banking Services Obligations. Notwithstanding anything to
the contrary contained herein, “Secured Obligations” shall not include the
Excluded Swap Obligations.
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Lenders, the Lender Swap Counterparties, and the Banking
Service Providers.
“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors, and if applicable, the Collateral Agent.
“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the Mortgages, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account; and (g) each other agreement, instrument or document
executed at any time in connection with securing the Secured Obligations.
“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction,

-22-



--------------------------------------------------------------------------------



for which such Person’s Property would constitute unreasonably small capital
after giving due consideration to current and anticipated future capital
requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.
“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.03(g) or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.
“Swing Line Lender” means Wells Fargo, in its capacity as lender of Swing Line
Advances hereunder.
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in substantially the form of the attached Exhibit E-2, evidencing
indebtedness of the Borrower to the Swing Line Lender resulting from Swing Line
Advances owing to such Lender.
“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender, (iii) the first day of each month,
(iv) the fifteenth day of each month, (v) the last day of each month, and
(vi) the Commitment Termination Date, or (b) if an AutoBorrow Agreement is not
in effect, the earlier to occur of (i) three (3) Business Days after demand is
made by the Swing Line Lender if no Default exists, and otherwise upon demand by
the Swing Line Lender, (ii) the first day of each month, (iii) the fifteenth day
of each month, (iv) the last day of each month, and (v) the Commitment
Termination Date.
“Swing Line Sublimit Amount” means $5,000,000; provided that, on and after the
Commitment Termination Date, the Swing Line Sublimit Amount shall be zero.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) a reportable event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan

-23-



--------------------------------------------------------------------------------



during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.
“Type” has the meaning set forth in Section 1.04.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Utilization Level” means the applicable category (being Level I, Level II,
Level III, Level IV or Level V) of pricing criteria contained in Schedule I,
which is at any time of its determination based on the percentage obtained by
dividing (a) the outstanding principal amount of the Advances and the Letter of
Credit Exposure at such time by (b) the lesser of the Commitments and the
Borrowing Base at such time.
“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers (or
the individuals performing similar functions) of such limited liability company.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withholding Agent” means the Borrower and the Administrative Agent.
Section 1.02    Computation of Time Periods. In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
Section 1.03    Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP

-24-



--------------------------------------------------------------------------------



applied on a basis consistent with those used in the preparation of the latest
financial statements furnished to the Lenders hereunder (which prior to the
delivery of the first financial statements under Section 5.06 hereof, shall mean
the Financial Statements and the Interim Financial Statements). All calculations
made for the purposes of determining compliance with this Agreement shall
(except as otherwise expressly provided herein) be made by application of GAAP
applied on a basis consistent with those used in the preparation of the annual
or quarterly financial statements furnished to the Lenders pursuant to Section
5.06 hereof most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06 hereof, used in the preparation of the Financial Statements and the
Interim Financial Statements). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth herein, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.
Section 1.04    Classes and Types of Advances. Advances are distinguished by
“Class” and “Type.” The “Class” of an Advance refers to the determination of
whether such Advances is a Revolving Advance or a Swing Line Advances. The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance as determined in accordance
with Section 2.03.
Section 1.05    Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
ARTICLE II    
CREDIT FACILITIES
Section 2.01    Commitment for Revolving Advances.
(a)    Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day

-25-



--------------------------------------------------------------------------------



during the period from the date of this Agreement until the Commitment
Termination Date; provided that, after giving effect to such Revolving Advances,
each Lender’s Revolving Credit Exposure shall not exceed the lesser of such
Lender’s Commitment at such time and such Lender’s Pro Rata Share of the
Borrowing Base then in effect. Each Borrowing shall, in the case of Borrowings
consisting of Reference Rate Advances, be in an aggregate amount not less than
$1,000,000 and in integral multiples of $250,000 in excess thereof, and in the
case of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate
amount not less than $3,000,000 and in integral multiples of $1,000,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Subject to the terms of this Agreement, the Borrower may from time
to time borrow, prepay, and reborrow Advances.
(b)    Evidence of Indebtedness. The Advances made by each Lender, and the Swing
Line Advances made by the Swing Line Lender, shall be evidenced by one or more
accounts or records maintained by such Lender or the Swing Line Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent, the Swing Line Lender and the
Lenders shall be conclusive absent manifest error of the amount of the Advances
made by such Lenders and Swing Line Lender to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Notes which shall evidence
such Lender’s Revolving Advances to the Borrower in addition to such accounts or
records. Upon the request of the Swing Line Lender to the Borrower, the Borrower
shall execute and deliver to the Swing Line Lender a Swing Line Note which shall
evidence the Swing Line Advances to the Borrower in addition to such accounts or
records. Each Lender and the Swing Line Lender may attach schedules to such
Notes with the date, Type (if applicable), amount, and maturity of its Advances
and payments with respect thereto. In addition to the accounts and records
referred to in the immediately preceding sentences, each Lender, Issuing Lender
and Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
Register and the corresponding accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error.
Section 2.02    Borrowing Base.
(a)    Borrowing Base. The initial Borrowing Base in effect as of Effective Date
has been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $50,000,000. Such initial Borrowing Base shall remain in effect
until the next redetermination made pursuant to this Section 2.02. The Borrowing
Base shall be determined in accordance with the standards set forth in Section
2.02(d) and is subject to periodic redetermination pursuant to Sections 2.02(b)
and 2.02(c) and mandatory reductions pursuant to Section 2.02(d).
(b)    Calculation of Borrowing Base.
(i)    The Borrower shall deliver to the Administrative Agent and the Lenders on
or before each February 28th, beginning February 28, 2014, an Independent
Engineering Report dated effective as of

-26-



--------------------------------------------------------------------------------



the immediately preceding December 31st, and such other information as may be
reasonably requested by any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base. In the normal course of
business (but in any event within 60 days after the Administrative Agent’s and
the Lenders’ receipt of such Independent Engineering Report and other
information), (A) the Administrative Agent shall deliver to each Lender the
Administrative Agent’s recommendation for the redetermined Borrowing Base
(which, regardless of when such Borrowing Base takes effect, will be "as of" May
1st of such year), (B) the Administrative Agent and the Lenders shall
redetermine the Borrowing Base in accordance with Section 2.02(d), and (C) the
Administrative Agent shall promptly notify the Borrower in writing of the amount
of the Borrowing Base as so redetermined.
(ii)    The Borrower shall deliver to the Administrative Agent and the Lenders,
on or before each August 31st, beginning August 31, 2013, an Internal
Engineering Report dated effective as of the immediately preceding June 30th and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. In the normal course of business (but in any
event within 60 days after the Administrative Agent’s and the Lenders’ receipt
of such Internal Engineering Report and other information), (A) the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base (which, regardless of when
such Borrowing Base takes effect, will be "as of" November 1st of such year),
(B) the Administrative Agent and the Lenders shall redetermine the Borrowing
Base in accordance with Section 2.02(d), and (C) the Administrative Agent shall
promptly notify the Borrower in writing of the amount of the Borrowing Base as
so redetermined.
(iii)    In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from
time-to-time thereafter in their sole discretion until the Administrative Agent
and the Lenders receive the relevant Independent Engineering Report, Internal
Engineering Report, or other information, as applicable, the Administrative
Agent and the Lenders shall redetermine the Borrowing Base as otherwise
specified in this Section 2.02.
(iv)    Each delivery of an Engineering Report (including, without limitation,
the initial Engineering Report delivered pursuant to Section 3.01) by the
Borrower to the Administrative Agent and the Lenders shall constitute a
representation and warranty by the Borrower to the Administrative Agent and the
Lenders that (A) the Borrower and the Guarantors, as applicable, own the Oil and
Gas Properties specified therein (other than any thereof that have been Disposed
of since the date of such Engineering Report in a Disposition permitted by this
Agreement) free and clear of any Liens (except Permitted Liens), (B) on and as
of the date of such Engineering Report each Oil and Gas Property identified as
PDP Reserves therein was developed for oil and gas, and the wells pertaining to
such Oil and Gas Properties that are described therein as producing wells
(“Wells”), were each producing oil and/or gas in paying quantities, except for
Wells that were utilized as water or gas injection wells, carbon dioxide wells
or as water disposal wells (each as noted in such Engineering Report), (C) the
descriptions of quantum and nature of the record title interests of the Borrower
and the Guarantors, as applicable, set forth in such Engineering Report include
the entire record title interests of the Borrower and the Guarantors in such Oil
and Gas Properties, are complete and accurate in all respects, and take into
account all Permitted Liens, (D) there are no “back-in” or “reversionary”
interests held by third parties which could reduce the interests of the Borrower
or any of the Guarantors in such Oil and Gas Properties except as set forth in
Engineering Report, (E) no operating or other agreement to which the Borrower or
any of the Guarantors is a party or by which the Borrower or any of the
Guarantors is bound affecting any part of such Oil and Gas Properties requires
the Borrower or any of the Guarantors to bear any

-27-



--------------------------------------------------------------------------------



of the costs relating to such Oil and Gas Properties greater than the record
title interest of the Borrower or any of the Guarantors in such portion of the
such Oil and Gas Properties as set forth in such Engineering Report, except in
the event the Borrower or any of the Guarantors is obligated under an operating
agreement to assume a portion of a defaulting party’s share of costs, and (F)
the Borrower’s and the Guarantors’ ownership of the Hydrocarbons and the
undivided interests in the Oil and Gas Properties as specified in such
Engineering Report (i) will, after giving full effect to all Permitted Liens,
afford the Borrower or the applicable Guarantor not less than those net
interests (expressed as a fraction, percentage or decimal) in the production
from or which is allocated to such Hydrocarbons specified as net revenue
interest in such Engineering Report and (ii) will cause the Borrower or the
applicable Guarantor to bear not more than that portion (expressed as a
fraction, percentage or decimal), specified as working interest in such
Engineering Report, of the costs of drilling, developing and operating the wells
identified in such Engineering Report or identified in the exhibits to the
Mortgages encumbering such Oil and Gas Properties (except for any increases in
working interest with a corresponding increase in the net revenue interest in
such Oil and Gas Property).
(c)    Interim Redeterminations. In addition to the scheduled Borrowing Base
redeterminations provided for in Section 2.02(b), the Borrowing Base may be
further redetermined by the Lenders as follows, in each case, based on such
information as the Administrative Agent and the Lenders deem relevant (but in
accordance with Section 2.02(d)):
(i)     the Administrative Agent may, and shall at the request of the Required
Lenders, make a redetermination of the Borrowing Base during any six-month
period between scheduled redeterminations;
(ii)     the Administrative Agent shall, at the request of the Borrower, make a
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations;
(iii)     the Administrative Agent and the Lenders may make additional
redeterminations of the Borrowing Base in connection with any Disposition of Oil
and Gas Properties or any Hedge Event if, after giving effect thereto, the sum
of (A) the BB Value of all Dispositions of Oil and Gas Properties made since the
date of the most recent scheduled Borrowing Base redetermination and (B) the BB
Value of all such Hedge Events since the date of the most recent scheduled
Borrowing Base redetermination, equals or exceeds 10% of the Borrowing Base then
in effect.
For the avoidance of doubt, such additional redeterminations of the Borrowing
Base shall not constitute nor be construed as a consent to any transaction or
proposed transaction that would not be permitted under the terms of this
Agreement. The party requesting the redetermination under this paragraph (c)
shall give the other party at least 10 days’ prior written notice that a
redetermination of the Borrowing Base pursuant to this paragraph (c) is to be
performed; provided that, no such prior written notice shall be required for any
redetermination made by the Lenders during the existence of a Default. In
connection with any redetermination of the Borrowing Base under this Section
2.02(c), the Borrower shall provide the Administrative Agent and the Lenders
with such information regarding the Borrower and the Guarantors’ business
(including, without limitation, its Oil and Gas Properties, the Proven Reserves,
and production relating thereto) as the Administrative Agent or any Lender may
reasonably request; provided that, in the case of requests for an increase to
the Borrowing Base of $1,000,000 or more, the request of an updated Internal
Engineering Report is deemed to be reasonable. The Administrative Agent shall
promptly notify the Borrower in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.

-28-



--------------------------------------------------------------------------------



(d)    Mandatory Reduction. If any Disposition of Oil and Gas Properties or
Hedge Event has the effect of causing the sum of (i) the BB Value of all
Dispositions of Oil and Gas Properties made since the date of the most recent
scheduled Borrowing Base redetermination (including such Disposition) and (ii)
the BB Value of all Hedge Events since the date of the most recent scheduled
Borrowing Base redetermination (including such Hedge Event) to exceed 5% of the
Borrowing Base then in effect, then effective as of the date such Disposition is
consummated or such Hedge Event is effected, as applicable, the Borrowing Base
shall be automatically reduced by the BB Value of Oil and Gas Properties that
are covered by such Disposition and by the BB Value of such Hedge Event.
(e)    Standards for Redetermination. Each redetermination of the Borrowing Base
by the Administrative Agent and the Lenders pursuant to this Section 2.02 shall
be made (i) in the sole discretion of the Administrative Agent and the Lenders
(but in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the Guarantors, and (iv) based upon the estimated value of the
Proven Reserves owned by the Borrower and the Guarantors as determined by the
Administrative Agent and the Lenders. In valuing and redetermining the Borrowing
Base, the Administrative Agent and the Lenders may also consider the business,
financial condition, and Indebtedness obligations of the Borrower and the
Guarantors and such other factors as the Administrative Agent and the Lenders
customarily deem appropriate, including without limitation, commodity price
assumptions, projections of production, operating expenses, general and
administrative expenses, capital costs, working capital requirements, liquidity
evaluations, dividend payments, environmental costs, and legal costs. In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
contains an equity cushion (market value in excess of loan value), which is
essential for the adequate protection of the Administrative Agent and the
Lenders. No Proven Reserves shall be included or considered for inclusion in the
Borrowing Base unless the Administrative Agent shall have received, at the
Borrower’s expense, (A) evidence of title reasonably satisfactory in form and
substance to the Administrative Agent covering at least 85% (by value) of the
Proven Reserves and the Oil and Gas Properties relating thereto and (B)
Mortgages and such other Security Instruments requested by either Agent to the
extent necessary to cause the Collateral Agent to have an Acceptable Security
Interest in 85% (by value) of the Proven Reserves and the Oil and Gas Properties
relating thereto. At all times after the Administrative Agent has given the
Borrower notification of a redetermination of the Borrowing Base under this
Section 2.02, the Borrowing Base shall be equal to the redetermined amount or
such lesser amount designated by the Borrower and disclosed in writing to the
Administrative Agent and the Lenders until the Borrowing Base is subsequently
redetermined in accordance with this Section 2.02; provided that the Borrower
shall not request that the Borrowing Base be reduced to a level that would
result in a Borrowing Base Deficiency. Notwithstanding anything herein to the
contrary, (x) to the extent the redetermined Borrowing Base is less than or
equal to the Borrowing Base in effect prior to such redetermination, such
redetermined Borrowing Base must be approved by the Administrative Agent and the
Required Lenders, and (y) to the extent the redetermined Borrowing Base is
greater than the Borrowing Base in effect prior to such redetermination, such
redetermined Borrowing Base must be approved by the Administrative Agent and all
of the Lenders.
Section 2.03    Method of Borrowing.
(a)    Notice. Each Borrowing (other than the Borrowings to be made on the
Effective Date), shall be made pursuant to the applicable Notice of Borrowing
given by Borrower to Administrative Agent not later than (i) 11:00 a.m.
(Houston, Texas time) on the third Business Day before the date of the proposed

-29-



--------------------------------------------------------------------------------



Borrowing, in the case of a Eurodollar Rate Advance or (ii) 11:00 a.m. (Houston,
Texas time) on the Business Day before the date of the proposed Borrowing, in
the case of a Reference Rate Advance, by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice of such proposed Borrowing,
by facsimile or by electronic mail. The Borrowings to be made on the Effective
Date shall be made pursuant to the applicable Notices of Borrowing given not
later than 11:00 a.m. (Houston, Texas time) on the Effective Date by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice of such proposed Borrowing, by facsimile or by electronic mail. Each
Notice of Borrowing shall be by facsimile or by electronic mail (with a PDF file
of the executed Notice of Borrowing attached), specifying (i) the requested date
of such Borrowing, (ii) the requested Type and Class of Advances comprising such
Borrowing, (iii) the aggregate amount of such Borrowing, and (iv) if such
Borrowing is to be comprised of Eurodollar Rate Advances, the requested Interest
Period for each such Advance; provided that, and all Borrowings to be made on
the Effective Date shall consist only of Reference Rate Advance which may,
subject to the terms of this Agreement, be thereafter Converted into Eurodollar
Rate Advances. In the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.9(b). Each Lender shall, before 12:00
noon (Houston, Texas time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s pro rata share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.
(b)    Conversions and Continuations. In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Conversion or Continuation to the Administrative Agent at
the Administrative Agent’s office no later than 11:00 a.m. (Houston, Texas time)
(i) on the Business Day before the date of the proposed conversion date in the
case of a Conversion to a Reference Rate Advance and (ii) at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to, or a continuation of, a Eurodollar Rate Advance. Each
such Notice of Conversion or Continuation shall be in writing or by facsimile or
by electronic mail (with a PDF file of the executed Notice of Conversion or
Continuation attached), specifying (i) the requested Conversion or continuation
date (which shall be a Business Day), (ii) the amount, Type, and Class of the
Advance to be Converted or continued, (iii) whether a Conversion or continuation
is requested and, if a Conversion, into what Type of Advance, and (iv) in the
case of a Conversion to, or a continuation of, a Eurodollar Rate Advance, the
requested Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Rate Advance, notify each Lender of the applicable interest rate
under Section 2.09(b). The portion of Advances comprising part of the same
Borrowing that are Converted to Advances of another Type shall constitute a new
Borrowing.
(c)    Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:
(i)    at no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing.
(ii)    if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any

-30-



--------------------------------------------------------------------------------



change in or in the interpretation of any Legal Requirement makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its Lending Office to perform its obligations under
this Agreement to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances, the right of the Borrower to select Eurodollar Rate
Advances from such Lender shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion, or continuation shall be a Reference Rate Advance;
(iii)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Rate Advances comprising any requested Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;
(iv)    if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder, including its deemed request
for borrowing made hereunder, shall be irrevocable and binding on the Borrower.
(e)    Funding by Lenders; Administrative Agent Reliance. Unless the
Administrative Agent shall have received notice from a Lender before the date of
any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s Pro Rata Share of any Borrowing, the Administrative Agent
may assume that such Lender has made its Pro Rata Share of such Borrowing
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.03(a), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its Pro Rata Share of such Borrowing available to the Administrative Agent,
such Lender and the Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
lesser of (A) the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) the Maximum Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid

-31-



--------------------------------------------------------------------------------



shall constitute such Lender’s Advance as part of such Borrowing for purposes of
this Agreement even though not made on the same day as the other Advances
comprising such Borrowing.
(f)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of (i)
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) the Maximum Rate.
(g)    Swing Line Advances.
(i)    Facility. On the terms and conditions set forth in this Agreement, and if
an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion,
from time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Commitment
Termination Date, make Swing Line Advances to the Borrower which shall be due
and payable on the Swing Line Payment Date (except that no Swing Line Advance
may mature after the Commitment Termination Date), and in an aggregate
outstanding principal amount not to exceed the Swing Line Sublimit Amount at any
time; provided that (A) no Swing Line Advance shall be made by the Swing Line
Lender if the conditions set forth in Section 3.02 have not been met as of the
date of such Swing Line Advance, it being agreed by the Borrower that the giving
of the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swing Line Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swing Line Advance such
conditions have been met; (B) only if an AutoBorrow Agreement is not in effect,
each Swing Line Advance shall be in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof; (C) if an AutoBorrow
Agreement is in effect, such additional terms and conditions of such AutoBorrow
Agreement shall have been satisfied, and in the event that any of the terms of
this Section 2.03(g)(i) conflict with such AutoBorrow Agreement, the terms of
the AutoBorrow Agreement shall govern and control; and (D) after giving effect
to such Swing Line Advance, the aggregate Revolving Credit Exposure of the
Lenders shall not exceed the lesser of the aggregate Commitments in effect at
such time and the Borrowing Base in effect at such time. No Lender shall have
any rights or obligations under any AutoBorrow Agreement, but each Lender shall
have the obligation to purchase and fund risk participations in the Swing Line
Advances and to refinance Swing Line Advances as provided below. The
indebtedness of the Borrower to the Swing Line Lender resulting from Swing Line
Advances shall be evidenced as set forth in Section 2.01(b).
(ii)    Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.03(g)(i) may from time to time be borrowed,
prepaid without penalty, and reborrowed. If the aggregate outstanding principal
amount of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount,
the Borrower shall prepay to the Swing Line Lender outstanding principal of the
Swing Line Advances such that such excess is eliminated. If an AutoBorrow
Agreement is in effect, each prepayment of a Swing Line Borrowing shall be made
as provided in such AutoBorrow Agreement.

-32-



--------------------------------------------------------------------------------



(iii)    Reimbursements for Swing Line Obligations.
(A)    With respect to the Swing Line Advances and the interest, premium, fees,
and other amounts owed by the Borrower to the Swing Line Lender in connection
with the Swing Line Advances, the Borrower agrees to pay to the Swing Line
Lender such amounts when due and payable to the Swing Line Lender under the
terms of this Agreement and, if an AutoBorrow Agreement is in effect, in
accordance with the terms of such AutoBorrow Agreement. If the Borrower does not
pay to the Swing Line Lender any such amounts when due and payable to the Swing
Line Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable. Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender. The Revolving Borrowings requested
pursuant to this Section 2.03(g)(iii)(A) may exceed the Borrowing Base by an
amount not to exceed the Swing Line Sublimit Amount. The Administrative Agent
shall promptly forward notice of such Revolving Borrowing to the Borrower and
the Lenders, and each Lender shall, regardless of whether (1) the conditions in
Section 3.02 have been met, (2) such notice complies with Section 2.03(a), or
(3) a Default exists, make available such Lender’s ratable share of such
Revolving Borrowing to the Administrative Agent, and the Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Swing Line
Lender to make such requests for Revolving Borrowings on behalf of the Borrower,
and the Lenders to make Revolving Advances to the Administrative Agent for the
benefit of the Swing Line Lender in satisfaction of such obligations. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release the Borrower’s obligations under the Swing Line Note, but
only to provide an additional method of payment therefor. The making of any
Borrowing under this Section 2.03(g)(iii)(A) shall not constitute a cure or
waiver of any Default or Event of Default, other than the payment Default or
Event of Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Swing Line Note.
(B)    If at any time, the Commitments shall have expired or be terminated while
any Swing Line Advance is outstanding, each Lender, at the sole option of the
Swing Line Lender, shall either (1) notwithstanding the expiration or
termination of the Commitments, make a Revolving Advance as a Reference Rate
Advance, or (2) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such Lender’s Pro Rata Share
times the outstanding aggregate principal balance of the Swing Line Advances.
The Administrative Agent shall notify each such Lender of the amount of such
Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.
(C)    If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.03(g), such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at a per annum rate equal to the
lesser of (1) the Federal Funds Rate for such day and for the first three days

-33-



--------------------------------------------------------------------------------



after such date and thereafter the interest rate applicable to the Revolving
Advance and (2) the Maximum Rate. Whenever, at any time after the Administrative
Agent has received from any Lender such Lender’s Revolving Advance or
participating interest in a Swing Line Advance, the Administrative Agent
receives any payment on account thereof, the Administrative Agent will pay to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s Revolving Advance or participating interest was outstanding and
funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance or purchase such participating
interests pursuant to this Section 2.03(g) shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Lender, the Administrative Agent or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or the termination of the Commitments; (iii) any breach of this
Agreement by the Borrower or any other Lender; or (iv) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each Swing Line Advance, once so participated by any Lender, shall cease to be a
Swing Line Advance with respect to that amount for purposes of this Agreement,
but shall continue to be a Revolving Advances.
(iv)    Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in the clause (c) above, each request for a
Swing Line Advance shall be made pursuant to telephone notice to the Swing Line
Lender given no later than 1:00 p.m. (Houston, Texas time) on the date of the
proposed Swing Line Advance, promptly confirmed by a completed and executed
Notice of Revolving Borrowing sent via facsimile or, unless otherwise required
by the Administrative Agent or Swing Line Lender prior to such delivery,
electronic mail (PDF), to the Administrative Agent and the Swing Line Lender.
The Swing Line Lender will promptly make the Swing Line Advance available to the
Borrower at the Borrower’s account with the Swing Line Lender.
(v)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(g) above, interest in respect of Lender’s Pro Rata Share of the Swing Line
Advances shall be solely for the account of the Swing Line Lender.
(vi)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.
(vii)    Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein or in any AutoBorrow Agreement, the Swing
Line facility provided herein or in any AutoBorrow Agreement (A) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Advances, and (B) may be terminated at any time by the Swing
Line Lender upon written notice to the Borrower.
Section 2.04    Reduction of the Commitments.
(a)    The Borrower shall have the right, upon at least three Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the

-34-



--------------------------------------------------------------------------------



Commitments; provided that each partial reduction shall be in the aggregate
amount of $5,000,000 or in integral multiples of $1,000,000 in excess thereof.
(b)    Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.
Section 2.05    Prepayment of Advances.
(a)    Optional. The Borrower shall have no right to prepay any principal amount
of any Advance except as provided in this Section 2.05(a) and all notices given
pursuant to this Section 2.05(a) shall be irrevocable and binding upon the
Borrower. Each payment of any Advance pursuant to this Section 2.05(a) shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part other than Advances owing to a Defaulting
Lender as provided in Section 2.16. The Borrower may prepay the Advances, after
giving by 11:00 a.m. (Houston, Texas time), (i) in the case of Eurodollar Rate
Advances, at least three Business Days’ or (ii) in the case of Reference Rate
Advances, same Business Day’s, irrevocable prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment. If any such notice is given, the Borrower shall prepay the
Advances in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment with respect to: (A)
any amounts prepaid in respect of Eurodollar Rate Advances shall be applied to
Eurodollar Rate Advances comprising part of the same Borrowing; (B) any
prepayments made in respect of Reference Rate Advances shall be made in a
minimum amounts of $1,000,000 and in integral multiples of $250,000 in excess
thereof, (C) any prepayments made in respect of any Borrowing comprised of
Eurodollar Rate Advances shall be made in an aggregate principal amount of at
least $3,000,000 and in integral multiples of $1,000,000 in excess thereof, and
in an aggregate principal amount such that after giving effect thereto such
Borrowing shall have a remaining principal amount outstanding with respect to
such Borrowing of at least $3,000,000, and (D)(1) if an AutoBorrow Agreement is
not in effect, each optional prepayment of Swing Line Advances shall be in a
minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof and (2) if an AutoBorrow Agreement is in effect, each prepayment
of Swing Line Advances shall be made as provided in such AutoBorrow Agreement..
Full prepayments of any Borrowing are permitted without restriction of amounts.
(b)    Borrowing Base Deficiency.
(i)    Other than as provided in clause (ii) or clause (iii) below, if a
Borrowing Base Deficiency exists, the Borrower shall, after receipt of written
notice from the Administrative Agent regarding such deficiency, take any of the
following actions (and the failure of the Borrower to take such actions to
remedy such Borrowing Base Deficiency shall constitute an Event of Default):
(A)    prepay Swing Line Advances or, if the Swing Line Advances have been
repaid in full, prepay Revolving Advances or, if the Revolving Advances have
been repaid in full, make deposits into the Cash Collateral Account to provide
cash collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent;

-35-



--------------------------------------------------------------------------------



(B)    (i) deliver, within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to pledge as Collateral
for the Secured Obligations additional Oil and Gas Properties acceptable to the
Administrative Agent and each of the Lenders such that the Borrowing Base
Deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent and (ii) provide such
pledge of additional Oil and Gas Properties within such time period;
(C)    (i) deliver, within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment and (ii) make such payments and deposits within such time
periods; provided that the Borrowing Base Deficiency cure permitted under this
clause (C) shall not be available to the Borrower unless, (1) no Event of
Default exists and is continuing at the time written notice of such election
shall have been delivered to the Administrative Agent, and (2) concurrent with
the delivery of such written notice, the Borrower shall have delivered to the
Administrative Agent a calculation of the Borrower’s consolidated cash flow
forecast and financial projections which demonstrates, to the Administrative
Agent’s satisfaction, the Borrower’s ability to make each such installment
payments and to otherwise pay its other Indebtedness and trade accounts payable
as they become due ; or
(D)    (i) deliver, within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (ii) make such five equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.
(ii)    If, during the existence of a Borrowing Base Deficiency, any Loan Party
(or the Administrative Agent as loss payee or assignee) receives Extraordinary
Cash Proceeds, whether as one payment or a series of payments, then the Borrower
shall, within three Business Days after receipt of such proceeds, prepay the
Borrowings and make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an aggregate amount equal to
the lesser of (i) such Borrowing Base Deficiency and (ii) 100% of such proceeds.
(iii)    If, as a result of a Borrowing Base redetermination made under Section
2.02(c) or Section 5.10, or a mandatory Borrowing Base reduction provided in
Section 2.02(d), a Borrowing Base Deficiency exists, then the Borrower shall
immediately prepay the Advances or, if the Advances have been repaid in full,
make deposits into the Cash Collateral Account to provide cash collateral for
the Letter of Credit Exposure, in an amount equal to (A) such portion of the
Borrowing Base Deficiency resulting from such reduction plus (B) if a Borrowing
Base Deficiency exists prior to such reduction, then an amount equal to the
lesser of (i) the net cash proceeds of the transaction that triggered such
Borrowing Base reduction and (ii) such portion of the Borrowing Base Deficiency
in existence immediately prior to such reduction.
(iv)    Each prepayment pursuant to this Section 2.05(b) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid

-36-



--------------------------------------------------------------------------------



pursuant to Section 2.12 as a result of such prepayment being made on such date.
Each prepayment under this Section 2.05(b) shall be applied to the Advances as
determined by the Administrative Agent and agreed to by the Lenders in their
sole discretion. The failure of the Borrower to provide a notice of its election
within the required 5 days as required in clause (i) above shall be deemed to be
an election by the Borrower to take the actions provided in clause (i)(A) above.
(c)    Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.04, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances to the extent, if any, that
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the lesser of (A) the aggregate Commitments, as so reduced and
(B) the Borrowing Base. Each prepayment pursuant to this Section 2.05(c) shall
be accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date. Each prepayment under this
Section 2.05(c) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.
(d)    Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any applicable Legal Requirement makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful for such Lender or its
Lending Office to perform its obligations under this Agreement to maintain any
Eurodollar Rate Advances of such Lender then outstanding hereunder, (i) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas time), (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, automatically
convert to Reference Rate Advances all of the Eurodollar Rate Advances made by
such Lender then outstanding, together with accrued interest on the principal
amount converted to the date of such conversion and amounts, if any, required to
be paid pursuant to Section 2.12 as a result of such conversion being made on
such date, (ii) such Lender shall simultaneously make a Reference Rate Advance
to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Rate Advances prepaid to such Lender, and (iii) the
right of the Borrower to select Eurodollar Rate Advances from such Lender for
any subsequent Borrowing shall be suspended until such Lender gives notice
referred to above shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist.
(e)    No Additional Right; Ratable Prepayment. The Borrower shall have no right
to prepay any principal amount of any Advance except as provided in this Section
2.05, and all notices given pursuant to this Section 2.05 shall be irrevocable
and binding upon the Borrower. Each payment of any Advance pursuant to this
Section 2.05 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part.
Section 2.06    Repayment of Advances.
(a)    Revolving Advances. The Borrower shall repay to the Administrative Agent
for the ratable benefit of the Lenders the outstanding principal amount of each
Revolving Advance, together with any accrued interest thereon, on the Maturity
Date or such earlier date pursuant to Section 7.02 or Section 7.03.
(b)    Swing Line Advances. Each Swing Line Advance shall be paid in full on
each Swing Line Payment Date.
Section 2.07    Letters of Credit.

-37-



--------------------------------------------------------------------------------



(a)    Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.07, from time to
time on any Business Day during the period from the date hereof until the
Commitment Termination Date, to issue, increase or extend the expiration date
of, Letters of Credit for the account of any Loan Party, provided that no Letter
of Credit will be issued, increased, or extended:
(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $5,000,000 and (B) an amount equal to (1)
the lesser of the aggregate Commitments in effect at such time and the Borrowing
Base in effect at such time minus (2) the sum of the aggregate outstanding
amount of all Advances;
(ii)    unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension (or 15 months from the
date of such issuance or extension if required by the beneficiary thereof that
is a Governmental Authority) and (B) five Business Days prior to the Revolving
Maturity Date (an “Acceptable Letter of Credit Maturity Date”); provided that,
(1) if the Commitments are terminated in whole pursuant to Section 2.04, the
Borrower shall either (A) deposit into the Cash Collateral Account cash in an
amount equal to 104% of the Letter of Credit Exposure for the Letters of Credit
which have an expiry date beyond the date the Commitments are terminated or (B)
provide a replacement letter of credit (or other security) reasonably acceptable
to the Administrative Agent and the Issuing Lender in an amount equal to 104% of
the Letter of Credit Exposure, and (2) any such Letter of Credit with a one-year
tenor may expressly provide for an automatic extension of one additional year so
long as such Letter of Credit expressly allows the Issuing Lender, at its sole
discretion, to elect not to provide such extension; provided that, in any event,
such automatic extension may not result in an expiration date that occurs after
the fifth Business Day prior to the Revolving Maturity Date;
(iii)    unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
(iv)    unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;
(v)    unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;
(vi)    unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;
(vii)    if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing

-38-



--------------------------------------------------------------------------------



Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;
(viii)    if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;
(ix)    if Letter of Credit is to be denominated in a currency other than
Dollars;
(x)    if such Letter of Credit supports the obligations of any Person in
respect of (x) a lease of real property, or (y) an employment contract if the
Issuing Lender reasonably determines that the Borrower’s obligation to reimburse
any draws under such Letter of Credit may be limited; or
(xi)    any Revolving Lender is at such time a Defaulting Lender hereunder,
unless such Defaulting Lender’s Fronting Exposure as to Letters of Credit has
been fully reallocated or Cash Collateralized pursuant to Section 2.16 below or
the Issuing Lender has entered into other satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender.
(b)    Requesting Letters of Credit. Each Letter of Credit shall be issued,
increased or extended pursuant to a Letter of Credit Application given by the
Borrower to the Administrative Agent and the Issuing Lender by facsimile,
electronic mail or other writing not later than 11:00 a.m. (Houston, Texas,
time) on the third Business Day before the proposed date of issuance, increase
or extension for the Letter of Credit. Each Letter of Credit Application shall
be fully completed and shall specify the information required therein. Each
Letter of Credit Application shall be irrevocable and binding on the Borrower.
Subject to the terms and conditions hereof, the Issuing Lender shall before
2:00 p.m. (Houston, Texas, time) on the date of such Letter of Credit
Application issue, increase or extend such Letter of Credit to the beneficiary
of such Letter of Credit.
(c)    Reimbursements for Letters of Credit; Funding of Participations.
(viii)    With respect to any Letter of Credit, in accordance with the related
Letter of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances). If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Revolving Borrowing under this Section 2.07(c) shall not
constitute a cure or waiver of any Default, other than the payment Default which
is satisfied by the application

-39-



--------------------------------------------------------------------------------



of the amounts deemed advanced hereunder, caused by the Borrower’s failure to
comply with the provisions of this Agreement or the Letter of Credit
Application.
(ix)    Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.03 and
regardless of whether (A) the conditions in Section 3.02 have been met, (B) such
notice complies with Section 2.03, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Pro Rata Share of the amount of such Revolving Advance
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Revolving Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.
(x)    If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.07, then (x) the unpaid
Letter of Credit Obligations then due from the Borrower shall bear interest at
the Default Rate and such interest shall be payable as provided in Section
2.09(c) and (y) to the extent the Borrower has not paid such interest or is not
required to pay such interest, then such Lender agrees to pay interest thereon
for each day from such date until the date such amount is paid at the lesser of
(A) the Federal Funds Rate for such day for the first three days and thereafter
the interest rate applicable to the Revolving Advance and (B) the Maximum Rate.
Whenever, at any time after the Administrative Agent has received from any
Lender such Lender’s Revolving Advance, the Administrative Agent receives any
payment on account thereof, the Administrative Agent will pay to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
Revolving Advance was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned. Each Lender’s obligation to make the Revolving Advance
pursuant to this Section 2.07 shall be absolute and unconditional and shall not
be affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Issuing Lender, the Administrative Agent or any other Person
for any reason whatsoever; (2) the occurrence or continuance of a Default or the
termination of the Commitments; (3) any breach of this Agreement by any Loan
Party or any other Lender; or (4) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(xi)    If at any time, the Commitments shall have expired or shall have been
terminated while any Letter of Credit Exposure is outstanding, each Revolving
Lender, at the sole option of the Issuing Lender, shall fund its participation
in such Letters of Credit in an amount equal to such Lender’s Pro Rata Share of
the unpaid amount of the Borrower’s payment obligations under drawn Letters of
Credit. The Issuing Lender shall notify the Administrative Agent, and in turn,
the Administrative Agent shall notify each such Lender of the amount of such
participation, and such Lender will transfer to the Administrative Agent for the
account of the Issuing Lender on the next Business Day following such notice, in
immediately available funds, the amount of such participation. At any time after
the Issuing Lender has made a payment under any Letter of Credit and has
received from any Lender funding of its participation in respect of such payment
in accordance with this clause (iv), if the Administrative Agent receives for
the account of the Issuing Lender any payment in respect of the related Letter
of Credit Exposure or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent shall distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

-40-



--------------------------------------------------------------------------------



(d)    Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Revolving Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The Issuing Lender
shall promptly notify each such participant Lender by facsimile, telephone, or
electronic mail (PDF) of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.
(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
(iii)    the existence of any claim, set-off, defense or other right which any
Loan Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Lender would not be liable therefor pursuant to the following
paragraph (g);
(v)    payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including, without limitation, those remedies specified in
paragraph (g) below.
(f)    Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to 104% of the Letter of Credit Exposure
allocable to such Letter of Credit, such amount to be due and payable on the
Acceptable Letter of Credit Maturity Date, and to be held in the Cash Collateral
Account and applied in accordance with paragraph (h) below.
(g)    Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:

-41-



--------------------------------------------------------------------------------



(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(iii)    payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by the Issuing Lender’s willful
misconduct or gross negligence (as determined in a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
(h)    Cash Collateral Account.
(i)    If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.05(b), 7.02(b), 7.03(b) or any other provision
under this Agreement, then the Borrower and the Administrative Agent shall
establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority, perfected Lien in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations. The Borrower hereby agrees to maintain a first priority
security interest in all the Cash Collateral Account and such Cash Collateral as
security for the Secured Obligations and as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Exposure, to be
applied pursuant to Section 2.07(i)(ii) below.
(ii)    Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lender to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Required Lenders. If no Default
exists, then at the Borrower’s written request, the Administrative Agent shall
promptly release any surplus funds held in the Cash Collateral Account above the
sum of (x) 104% of the Letter of Credit Exposure and (y) all Defaulting Lenders’
Pro

-42-



--------------------------------------------------------------------------------



Rata Share of outstanding Swing Line Advances other than Swing Line Advances as
to which such Defaulting Lender’s participation obligation has been funded by it
or reallocated to other Lenders.
(iii)    Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.
(i)    Defaulting Lender. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.16 and any Cash Collateral provided by such Defaulting Lender) in
an amount not less than the Minimum Collateral Amount.
(i)    Grant of Security Interest by Defaulting Lender; Agreement to Provide
Cash Collateral. To the extent cash collateral is provided by any Defaulting
Lender, such Defaulting Lender hereby grants to the Administrative Agent, for
the benefit of the Issuing Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for such Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Obligations, to be applied pursuant to clause (ii) below. Such Defaulting Lender
shall execute any documents and agreements, including the Administrative Agent’s
standard form assignment of deposit accounts, that the Administrative Agent
requests in connection therewith to establish such cash collateral account and
to grant the Administrative Agent a first priority security interest in such
account and the funds therein. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(i) or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.07(i) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.16, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided

-43-



--------------------------------------------------------------------------------



further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
(iv)    Letters of Credit Issued for Guarantors or any Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Guarantor or any
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued hereunder
by the Issuing Lender. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor, the Borrower or any
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.
Section 2.08    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee at a per annum rate equal to the
Commitment Fee Rate on the daily amount by which (i) the lesser of such Lender’s
Commitment then in effect and such Lender’s Pro Rata Share of the Borrowing Base
then in effect exceeds (ii) the sum of such Lender’s outstanding Revolving
Advances plus such Lender’s Pro Rata Share of the Letter of Credit Exposure,
from the Effective Date until the Commitment Termination Date; provided that, no
Commitment Fee shall accrue on the Commitment of a Defaulting Lender during the
period such Lender remains a Defaulting Lender. The commitment fees shall be due
and payable quarterly in arrears on the last day of each March, June, September,
and December commencing on June 30, 2013 and continuing thereafter through and
including the Commitment Termination Date. For the avoidance of doubt and for
purposes of this Section 2.08(a) only, outstanding Swing Line Advances shall not
reduce the amount of unused Commitments.
(b)    Letter of Credit Fees.
(xii)    Subject to Section 2.16, the Borrower agrees to pay to the
Administrative Agent for the pro rata benefit of the Lenders a per annum letter
of credit fee for each Letter of Credit issued hereunder in an amount equal to
the greater of (A) the Applicable Margin then in effect for Eurodollar Rate
Advances times the daily maximum amount available to be drawn under such Letter
of Credit and (B) $600 per annum, during the period such Letter of Credit is in
effect, payable quarterly in arrears on the last day of each March, June,
September, and December commencing on June 30, 2013 and continuing thereafter
through and including the Commitment Termination Date.
(xiii)    The Borrower also agrees to pay to the Issuing Lender such other usual
and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit. Such fees shall be due and
payable as requested by the Issuing Lender in accordance with the Issuing
Lender’s then current fee policy.
(xiv)    The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.
(c)    Other Fees. The Borrower agrees to pay to Wells Fargo the fees provided
for in the Fee Letter.

-44-



--------------------------------------------------------------------------------



Section 2.09    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(a)    Reference Rate Advances. Each Reference Rate Advance shall bear interest
at the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin for Reference Rate Advances in effect from time to time. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Reference Rate Advances, quarterly
in arrears, on each March 31st, June 30th, September 30th, and December 31st
commencing on June 30, 2013, on the date such Reference Rate Advance shall be
paid in full and on the Commitment Termination Date.
(b)    Eurodollar Rate Advances. Each Eurodollar Rate Advance shall bear
interest during its Interest Period equal to at all times the Eurodollar Rate
for such Interest Period plus the Applicable Margin for Eurodollar Rate Advances
for such period. The Borrower shall pay to the Administrative Agent for the
ratable account of each Lender all accrued but unpaid interest on each of such
Lender’s Eurodollar Rate Advances on the last day of the Interest Period
therefor (and in the case of a Eurodollar Rate Advance with an Interest Period
of more than three months’ duration, on each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period), on the date any Eurodollar Rate Advance is
repaid, and on the Commitment Termination Date.
(c)    Swing Line Advances. The Swing Line Advances shall bear interest at the
Adjusted Base Rate plus the Applicable Margin for Reference Rate Advances or
such other per annum rate to be agreed to between the Borrower and the Swing
Line Lender. The Borrower shall pay all accrued but unpaid interest on each
Swing Line Advance to the Swing Line Lender, quarterly in arrears, on each March
31st, June 30th, September 30th, and December 31st commencing on June 30, 2013,
and on the Commitment Termination Date or such dates as otherwise agreed to
between the Swing Line Lender and the Borrower.
(d)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or Section
7.01(e), all Obligations shall bear interest, after as well as before judgment,
at the Default Rate and (ii) upon the occurrence and during the continuance of
any Event of Default (including under Section 7.01(a) or Section 7.01(e)), upon
the request of the Required Lenders, all Obligations shall bear interest, after
as well as before judgment, at the Default Rate. Interest accrued pursuant to
this Section 2.09(d) and all interest accrued but unpaid on or after the
Commitment Termination Date shall be due and payable on demand.
Section 2.10    Illegality. If any Lender in its good faith judgment shall
notify the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its applicable Lending Office to perform its obligations under this
Agreement to make, maintain, or fund any Eurodollar Rate Advances of such Lender
then outstanding hereunder, (a) the Borrower shall, no later than 11:00 a.m.
(Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Rate Advance or (ii) if required
by such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances of such Lender then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date, (b) such
Lender shall simultaneously make a Reference Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the Eurodollar
Rate Advances prepaid to such Lender, and (c) the right of the Borrower to
select Eurodollar Rate Advances from such Lender for any subsequent Borrowing
shall be suspended until such Lender shall notify the Borrower that the
circumstances causing

-45-



--------------------------------------------------------------------------------



such suspension no longer exist. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
Section 2.11    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for herein) of any Advance other than a Reference Rate Advance on a day
other than the last day of the Interest Period for such Advance (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or
(c)    any assignment of an Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.11, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.
Section 2.12    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
financial institutions generally, including any Lender (or its applicable
Lending Office) (except any reserve requirement included in the Eurodollar Rate
Reserve Percentage) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on financial institutions generally, including any Lender (or
its applicable Lending Office) or on the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender or any Letter of Credit or participation therein;

-46-



--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) or such other Recipient of making,
Converting to, continuing or maintaining any loan or of maintaining its
obligation to make or accept and purchase any such loan, or to increase the cost
to such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender (or its applicable Lending Office),
the Issuing Lender or such other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or such other Recipient, the Borrower will pay to such Lender within
three Business Days after written demand made by such Lender, the Issuing Lender
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the Issuing Lender or such other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any Lending Office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of financial institutions generally, including such Lender’s or
Issuing Lender’s holding company or any corporation controlling such Lender or
the Issuing Lender, if any, as a consequence of this Agreement, the Commitments
of such Lender or the Advances made by, or participations in Letters of Credit
or Swing Line Advances held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender, the Issuing Lender,
the corporation controlling such Lender or the Issuing Lender, or such Lender’s
or Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Issuing Lender’s policies, the
policies of the corporation controlling such Lender or the Issuing Lender, and
the policies of such Lender’s or Issuing Lender’s holding company with respect
to capital adequacy), then from time to time within three Business Days after
written demand by such Lender or the Issuing Lender, as the case may be, the
Borrower shall pay to such Lender or Issuing Lender, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, the corporation
controlling such Lender or the Issuing Lender, or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.
(c)    Certificate. Any Lender claiming compensation under this Section 2.12
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the additional amount or amounts necessary to compensate such Lender as
specified in paragraphs (a) and (b) of this Section 2.12 hereunder which shall
be determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods. The Borrower shall pay such Lender
or Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 2.13    Payments and Computations.

-47-



--------------------------------------------------------------------------------



(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Loan Documents shall be made
to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim.
(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds and, as to payments of
principal, accompanied by a Notice of Optional Payment from the Borrower, with
appropriate insertions and executed by a Responsible Officer of the Borrower.
The Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.10, 2.11, 2.12, 2.14, 2.15, and 9.02 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender’s applicable pro rata share to the Lenders for the
account of their respective applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent, the Issuing Lender, the Swing Line Lender or
a specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(d)    Computations. All computations of interest for Reference Rate Advances
shall be made by the Administrative Agent on the basis of a year of 365/366 days
and all computations of all other interest and fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.
(e)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:

-48-



--------------------------------------------------------------------------------



(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary, or any Affiliate of
any of the foregoing (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Section 2.14    Taxes.
(a)    Defined Terms. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Lender and the term “applicable Legal Requirement” includes
FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(d)    Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but

-49-



--------------------------------------------------------------------------------



only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect

-50-



--------------------------------------------------------------------------------



to payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit M-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or (iv) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Legal Requirement and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this

-51-



--------------------------------------------------------------------------------



Section 2.14 (including by the payment of additional amounts pursuant to this
Section 2.14), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.15    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement Lender. If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.15(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort (and in the case of a
Defaulting Lender, the Administrative Agent may) upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

-52-



--------------------------------------------------------------------------------



(i)    As to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee (if any) specified in Section
9.07, unless such fee has been waived by the Administrative Agent;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in Letter of
Credit Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Legal Requirement; and
(v)    with respect to a Non-Consenting Lender, the proposed amendment,
modification, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Required Lenders and such
agreement, amendment, waiver, consent or release can be effected as a result of
such assignment (and, if applicable, one or more other assignments) contemplated
by this Section.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.15 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same.
Section 2.16    Defaulting Lender.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:
(vi)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(vii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance

-53-



--------------------------------------------------------------------------------



with Section 2.07) and the Swing Line Lender’s Fronting Exposure, if any, with
respect to such Defaulting Lender; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Advance
hereunder in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s current or potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.07 and the Swing Line Lender’s Fronting
Exposure with respect to such Defaulting Lender with respect to future Swing
Line Advances; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or Letter of Credit Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on the applicable pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Advances
are held by the Revolving Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.16. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(viii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive fees under Section
2.08(b) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Revolving Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.07.
(C)    With respect to any fee under Section 2.08(b) not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable

-54-



--------------------------------------------------------------------------------



to the Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(ix)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed the lesser of (i) such Non-Defaulting
Lender’s Commitment then in effect and (ii) such Non-Defaulting Lender’s Pro
Rata Share of the Borrowing Base then in effect. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(x)    Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Legal Requirement, (x) first, prepay Swing Line Advances in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.07.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Advances of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Letters of Credit
and Swing Line Advances to be held pro rata by the Lenders in accordance with
the Commitments (without giving effect to Section 2.16(a)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Notwithstanding the above, the Borrower’s and
the Administrative Agent’s right to replace a Defaulting Lender pursuant to this
Agreement shall be in addition to, and not in lieu of, all other rights and
remedies available to the Borrower or the Administrative Agent against such
Defaulting Lender under this Agreement, at law, in equity or by statute.
(c)    Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
Section 2.17    Existing Loans under the Restated Agreement. The parties hereto
acknowledge and agree that, effective as of the Effective Date, in order to
accommodate and orderly effect the reallocations, adjustments, acquisitions and
decreases under this Section 2.17 below, all outstanding Advances under the
Existing Credit Agreement on the date hereof which are not being repaid with the
proceeds from the Second

-55-



--------------------------------------------------------------------------------



Lien Notes, are (and shall be deemed to be) refinanced with the initial Advances
to be made under this Agreement on the Effective Date. Such Indebtedness under
the Existing Credit Agreement shall be assigned, renewed, extended, modified,
and rearranged as Obligations outstanding under and pursuant to the terms of
this Agreement. The Existing Lenders have agreed among themselves, in
consultation with the Borrower, to adjust their respective Facility Amounts and
to payoff in full such lenders that were party to the Existing Credit Agreement
which will not become a Lender hereunder (each an "Exiting Lender"). The
Administrative Agent, the Lenders, the Borrowers and each Exiting Lender (by
receipt of the payment in full of the Loans as defined in, and owing to it
under, the Existing Credit Agreement) consent to such reallocation and each
Existing Lender’s adjustment of, and each Existing Lender's assignment of, an
interest in the Facility Amounts and the Existing Lenders’ partial assignments
of their respective Facility Amounts (pursuant to this Section 2.5). On the
Effective Date and after giving effect to such reallocations, adjustments,
assignments and decreases, the Commitment of each Lender shall be as set forth
on Schedule II. With respect to such reallocations, adjustments, acquisitions
and decreases, each Existing Lender shall be deemed to have acquired the
Facility Amount allocated to it from each of the other Lenders and each Exiting
Lender pursuant to the terms of the Assignment Agreement attached as an exhibit
to the Existing Credit Agreement as if each such Exiting Lender and Existing
Lender had executed such Assignment Agreement with respect to such allocation,
adjustment, and decrease. The Lenders shall make all appropriate adjustments and
payments between and among themselves to account for the revised pro rata shares
resulting from the initial allocation of the Lenders' Facility Amounts under
this Agreement.
ARTICLE III    
CONDITIONS
Section 3.01    Amendment and Restatement. The effectiveness of this Agreement
and the amendment and restatement of the Existing Credit Agreement is subject to
the conditions precedent that:
(f)    Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders, and, where applicable, in sufficient copies for each Lender:
(xii)    this Agreement, a Note payable to each Lender in the amount of its
Commitment, if requested by such Lender, the Guaranties, the Pledge Agreement,
the Security Agreements, Mortgages encumbering the Borrower’s and the
Guarantors’ Proven Reserves and associated Oil and Gas Properties in connection
therewith, the Indenture Intercreditor Agreement, assignments of the mortgages
and deeds of trust in effect under the Existing Credit Agreement (other than the
deed of trust encumbering the Oil and Gas Properties located in Leon and
Robertson County, Texas) necessary to effectuate, or reflect of public record,
the Collateral Agent as the beneficiary or mortgagee, as applicable, under such
mortgages and deeds of trust, and all attached exhibits and schedules;
(xiii)    a favorable opinion of the Borrower’s and the Guarantors’ counsel
dated as of the date of this Agreement and substantially in the form of the
attached Exhibit K covering the matters discussed in such Exhibit and such other
matters as the Administrative Agent may reasonably request;
(xiv)    copies, certified as of the date of this Agreement by a Responsible
Officer of the Borrower of (A) the resolutions of the Borrower approving the
Loan Documents to which the Borrower is a party, (B) the certificate or articles
of incorporation of the Borrower, (C) the bylaws of the Borrower and (D) all
other documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Notes, and the other Loan
Documents;

-56-



--------------------------------------------------------------------------------



(xv)    certificates of a Responsible Officer of the Borrower certifying the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement, the Notes, Notices of Borrowing, Notices of Conversion or
Continuation, and the other Loan Documents to which the Borrower is a party;
(xvi)    copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the Board of Directors (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
partnership agreement, articles or certificate of incorporation, or certificate
of formation (as applicable) and the limited liability company agreement,
operating agreement, partnership agreement or bylaws (as applicable) of such
Guarantor, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Guaranty, the
Security Instruments, and the other Loan Documents to which such Guarantor is a
party;
(xvii)    a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;
(xviii)    appropriate UCC‑1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing with the appropriate authorities and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Collateral;
(xix)    certificates evidencing the Equity Interests, if any, required in
connection with the Pledge Agreements and powers executed in blank for each such
certificate;
(xx)    insurance certificates naming the Collateral Agent loss payee or as
additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;
(xxi)    certificates of good standing for the Borrower and the Guarantors in
each state in which each such Person is organized or qualified to do business,
which certificate shall be (A) dated a date not sooner than 14 days prior to the
date of this Agreement and (B) otherwise effective on the Effective Date;
(xxii)    the initial Independent Engineer’s Report dated effective as of a date
acceptable to the Administrative Agent;
(xxiii)    a certificate dated as of the date of this Agreement from the
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower and each Guarantor set forth in the Loan Documents
are true and correct in all material respects as of such date (except in the
case of representations and warranties that are made solely as of an earlier
date or time, which representations and warranties shall be true and correct in
all material respects as of such earlier date or time); (B) no Default has
occurred and is continuing; and (C) the conditions in this Section 3.01 have
been met; and
(xxiv)    such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent may reasonably request.
(g)    Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(c) and all costs and expenses payable
pursuant to Section 9.04.

-57-



--------------------------------------------------------------------------------



(h)    Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Interim Financial Statements and (ii) such other financial
information as the Lenders may reasonably request.
(i)    Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Collateral Agent (for its
benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include (i) all of the
Borrower’s and the Guarantors’ Proven Reserves and Oil and Gas Properties (as
set forth in the initial Independent Engineering Report) and (ii) all Property
constituting security for the Second Lien Note Agreement) and that all actions
or filings necessary to protect, preserve and validly perfect such Liens have
been made, taken or obtained, as the case may be, and are in full force and
effect.
(j)    Title. The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties included in the Borrowing Base and
that such Oil and Gas Properties constitute at least 85% of the present value of
the Proven Reserves of the Borrower and the Guarantors as determined by the
Administrative Agent in its sole discretion, as determined by the Administrative
Agent in its sole discretion.
(k)    Environmental. The Administrative Agent shall have received such Phase I
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrower’s and the Guarantors’ compliance with Environmental Laws.
(l)    No Default. No Default shall have occurred and be continuing.
(m)    Representations and Warranties. The representations and warranties
contained in Article IV hereof and in each other Loan Document shall be true and
correct in all material respects.
(n)    Material Adverse Change. No event or circumstance that could reasonably
be expected to cause a Material Adverse Change shall have occurred.
(o)    No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the judgment of the Administrative Agent,
could reasonably be expected to result in a Material Adverse Change.
(p)    Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, the Guarantors and their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement, and the other Loan
Documents. In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, the
Guarantors and respective Subsidiaries, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose material and adverse conditions on this
Agreement and the actions contemplated hereby.

-58-



--------------------------------------------------------------------------------



(q)    Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all contracts, agreements, or instruments
contemplated by Section 4.21.
(r)    Required Commodity Hedges. The Administrative Agent and the Lenders shall
be satisfied with the Borrower’s and the Guarantors’ existing Hedge Contracts,
as listed on Schedule 4.20.
(s)    Payment of Existing Debt. Administrative Agent shall have received
sufficient evidence satisfactory to it indicating that simultaneously with the
effectiveness of this Agreement, (i) the obligations of each Loan Party (for
purposes of this paragraph (o), as such term is defined in the Existing Credit
Agreement) under the Existing Credit Agreement and the other Loan Documents (for
purposes of this paragraph (o), as such term is defined in the Existing Credit
Agreement) shall have been satisfied in full and all of the commitments
thereunder shall have been terminated and (ii) acceptable provisions have been
made for the termination of the Liens securing the same.
(t)    Second Lien Debt. The Borrower shall have delivered to the Administrative
Agent true, correct and complete copies (certified to be such by the Borrower)
of the Second Lien Note Agreement and each other agreement, instrument, or
document executed by the Borrower, any of its Subsidiaries or any of their
respective Responsible Officers at any time in connection with the Second Lien
Note Agreement on or before the date hereof, the terms and conditions of which
shall be satisfactory to the Administrative Agent and the Lenders.
(u)    USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Patriot Act such information requested by such Lender in order to
comply with the Patriot Act.
Section 3.02    Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:
(h)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):
(i)    the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date; and
(ii)    such Borrowing or such issuance, increase, or extension of such Letter
of Credit is, at the time of incurrence, permitted to be incurred and secured
under the Second Lien Note Agreement;

-59-



--------------------------------------------------------------------------------



(iii)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and
(i)    the Administrative Agent shall have received such other approvals,
opinions, or documents reasonably deemed necessary or desirable by any Lender as
a result of circumstances occurring after the date of this Agreement, as the
Administrative Agent may reasonably request; and
(j)    the incurrence of such Borrowing or Letter of Credit Obligation by the
Borrower shall be permitted under the Second Lien Note Agreement.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants as follows:
Section 4.01    Existence; Subsidiaries. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
in good standing and qualified to do business in each other jurisdiction where
its ownership or lease of Property or conduct of its business requires such
qualification. Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification. As of the date hereof, the Parent is a corporation duly
organized, validly existing and in good standing under the laws of Alberta
Canada and in good standing and qualified to do business in each other
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification. As of the date hereof, the Borrower has no
Subsidiaries other than those identified in Schedule 4.01.
Section 4.02    Power. The execution, delivery, and performance by the Borrower
of this Agreement, the Notes, and the other Loan Documents to which it is a
party and by the Guarantors of the Guaranties and the other Loan Documents to
which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within the Borrower’s governing
powers, will have been duly authorized by all necessary governing action, will
not contravene (i) the Borrower’s certificate of incorporation and corporate
bylaws or other organizational documents or (ii) any law or any contractual
restriction binding on or affecting the Borrower and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.
Section 4.03    Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby, except for

-60-



--------------------------------------------------------------------------------



(a) the filing of UCC-1 or UCC-3 financing statements and Mortgages in the
appropriate state and county filing offices and (b) those consents and approvals
that have been obtained or made on or prior to the date hereof and that are in
full force and effect. At the time of each Borrowing and each issuance, increase
or extension of a Letter of Credit, provided that the filings above have been
duly consummated, no authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority will be required for such
Borrowing or such issuance, increase or extension of such Letter of Credit or
the use of the proceeds of such Borrowing or such Letter of Credit.
Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by the
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.
Section 4.05    Financial Statements.
(j)    The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements and the and the Interim Financial Statements,
and the Financial Statements and the Interim Financial Statements are accurate
and complete in all material respects and present fairly the financial condition
of Borrower and its consolidated Subsidiaries for their respective period in
accordance with GAAP. As of the date of the Financial Statements, there were no
material contingent obligations, liabilities for taxes, unusual forward or
long‑term commitments, or unrealized or anticipated losses of the Borrower or
any Subsidiary of the Borrower, except as disclosed therein and adequate
reserves for such items have been made in accordance with GAAP.
(k)    Since December 31, 2012, no event or circumstance that could reasonably
be expected to cause a Material Adverse Change has occurred.
(l)    As of the date hereof, the Borrower, the Guarantors and their respective
Subsidiaries have no Indebtedness other than (i) Indebtedness under this
Agreement (including Indebtedness under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement), (ii) Indebtedness
under the Second Lien Note Agreement, (iii) Indebtedness under the agreements
listed on Schedule 4.20, and (iv) any other Indebtedness listed on Schedule
4.05.
Section 4.06    True and Complete Disclosure. All factual information (excluding
estimates and projections) heretofore or contemporaneously furnished by or on
behalf of the Borrower or any of the Guarantors in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and the Guarantors in writing to the Administrative Agent or any of the
Lenders was or shall be, true and accurate in all material respects on the date
as of which such information was or is dated or certified and did not or does
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements contained therein not misleading
at such time. All projections, estimates, and pro forma financial information
furnished by the Borrower were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.

-61-



--------------------------------------------------------------------------------



Section 4.07    Litigation; Compliance with Laws.
(e)    There is no pending or, to the best knowledge of any Loan Party,
threatened action or proceeding affecting any Loan Party or Subsidiary before
any court, Governmental Authority or arbitrator which could reasonably be
expected to cause a Material Adverse Change other than as set forth in Schedule
4.07 or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document. As of
the Effective Date, there is no pending or, to the knowledge of any Loan Party,
threatened action or proceeding instituted against any Loan Party or any
Subsidiary which seeks to adjudicate any Loan Party or any Subsidiary as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.
(f)    Each Loan Party and each Subsidiary have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.
Section 4.08    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. Neither the Borrower
nor any Guarantor is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U). No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.
Section 4.09    Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 4.10    Federal Power Act. Neither the Administrative Agent, the Issuing
Lender, the Swing Line Lender, nor any of the Lenders, solely by virtue of the
execution, delivery and performance of, and the consummation of the transactions
contemplated by, the Loan Documents shall be or become subject to regulation
(a) under the Federal Power Act, as amended, (b) as a “public utility” or
“public service corporation” or the equivalent under the applicable law of any
state, or (c) under the applicable laws of any state relating to public
utilities or public service corporations.
Section 4.11    Taxes.
(f)    Reports and Payments. All Returns (as defined below in clause (c) of this
Section) required to be filed by or on behalf of the Borrower, the Guarantors,
or any member of the Controlled Group (hereafter collectively called the “Tax
Group”) have been duly filed on a timely basis or appropriate extensions have
been obtained and such Returns are true, complete and correct, except where the
failure to so file would not be reasonably expected to cause a Material Adverse
Change; and all Taxes shown to be payable on the Returns or on subsequent
assessments with respect thereto will have been paid in full on a timely basis,
and no other material Taxes will be payable by the Tax Group with respect to
items or periods covered by such Returns, except in each case to the extent of
(i) reserves reflected in the Financial Statements, or (ii) taxes that are being
contested in good faith. The reserves for accrued Taxes reflected in the
financial statements delivered to the Lenders under this Agreement are adequate
in the aggregate for the payment of all unpaid Taxes, whether or not disputed,
for the period ended as of the date thereof and for any period prior thereto,

-62-



--------------------------------------------------------------------------------



and for which the Tax Group may be liable in its own right, as withholding agent
or as a transferee of the assets of, or successor to, any Person.
(g)    Returns Definition. “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
Section 4.12    Pension Plans. No Termination Event has occurred with respect to
any Plan, and each Plan has complied with and been administered in all material
respects in accordance with applicable provisions of ERISA and the Code. No Plan
has failed to satisfy the minimum funding standards applicable to such Plan (as
set forth in Section 302 of ERISA or Section 412 of the Code). To the knowledge
of any Loan Party, each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits by more than $1,000,000. Neither the Borrower nor any
member of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any withdrawal liability. As of the most
recent valuation date applicable thereto, neither the Borrower nor any member of
the Controlled Group would have become subject to any liability under ERISA if
any Multiemployer Plan was determined to be insolvent or in reorganization.
Based upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower or any member of the Controlled Group
for post-retirement benefits to be provided to the current and former employees
of the Borrower or any member of the Controlled Group under Plans that are
welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.
Section 4.13    Condition of Property; Casualties. Each Loan Party and each
Subsidiary has good and indefeasible title to all of its other material
Properties, free and clear of all Liens except for Permitted Liens. The material
Properties used or to be used in the continuing operations of each Loan Party
and each Subsidiary are in good repair, working order and condition, normal wear
and tear excepted. Since the date of the Financial Statements, neither the
business nor the material Properties of each Loan Party and each Subsidiary,
taken as a whole, has been materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, Permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy.
Section 4.14    No Burdensome Restrictions; No Defaults.
(d)    No Loan Party and no Subsidiary is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation that could reasonably be expected to cause a Material Adverse Change.
No Loan Party and no Subsidiary is in default in any material respect under or
with respect to any contract, agreement, lease, or other instrument to which a
Loan Party or Subsidiary is a party. No Loan Party and no Subsidiary has
received any notice of default under any material contract, agreement, lease, or
other instrument to which such Person is a party a copy of which has not been
delivered to the Administrative Agent.
(e)    No Default has occurred and is continuing.

-63-



--------------------------------------------------------------------------------



Section 4.15    Environmental Condition.
(a)    Permits, Etc. Each Loan Party and each Subsidiary (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received notice of any material violation or
alleged violation of any Environmental Law or Permit; and (iv) are not subject
to any actual, pending or to the Borrower’s knowledge, threatened Environmental
Claim, that could reasonably be expected to cause a Material Adverse Change.
(b)    Certain Liabilities. To the Borrower’s knowledge, none of the present or
previously owned or operated Property of the Borrower or any Guarantor or of any
of their current or former Subsidiaries, wherever located, (i) has been placed
on or proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state or local analogs, or have been otherwise investigated, designated, listed,
or identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned,
leased or operated by the Borrower or any of the Guarantors or Subsidiaries,
wherever located, which could reasonably be expected to cause a Material Adverse
Change; or (iii) has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third‑party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that would cause a Material
Adverse Change.
(c)    Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by any Loan Party or any Subsidiary on any of their presently
or formerly owned, leased or operated Property and (ii) there are no facts,
circumstances, conditions or occurrences with respect to any Property owned,
leased or operated by any Loan Party or any Subsidiary that could reasonably be
expected to form the basis of an Environmental Claim under Environmental Laws
that could reasonably be expected to result in a Material Adverse Change.
Section 4.16    Permits, Licenses, Etc. Each Loan Party and each Subsidiary
possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights which
are material to the conduct of their business. Each Loan Party and each
Subsidiary manages and operates its business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.
Section 4.17    Gas Contracts. No Loan Party and no Subsidiary is obligated in
any material respect by virtue of any prepayment made under any contract
containing a “take-or-pay” or “prepayment” provision or under any similar
agreement to deliver Hydrocarbons produced from or allocated to any Loan Party’s
Oil and Gas Properties at some future date without receiving full payment
therefor at the time of delivery.
Section 4.18    Liens; Titles, Leases, Etc. None of the Property of any Loan
Party or Subsidiary is subject to any Lien other than Permitted Liens. On the
date of this Agreement, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and, to the extent required pursuant to the Security
Instruments, perfect the Liens provided for in the Security Instruments will
have been made, obtained and taken in all relevant jurisdictions. Other than to
the extent such could not reasonably be expected to cause a Material Adverse
Change, (i) all leases and agreements

-64-



--------------------------------------------------------------------------------



for the conduct of business of the Loan Parties and Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event of
default or circumstance which with the giving of notice or lapse of time or both
would give rise to a default by any Loan Party or Subsidiary, or to the
Borrower’s knowledge, by any of the other parties thereto, under any such leases
or agreements. No Loan Party or Subsidiary is a party to any agreement or
arrangement (other than this Agreement, the Security Instruments, and the Second
Lien Note Documents), or subject to any order, judgment, writ or decree, that
either restricts or purports to restrict its ability to grant Liens to secure
the Secured Obligations against their respective Properties.
Section 4.19    Solvency and Insurance. Before and after giving effect to the
making of the initial Advances, each of Loan Party is Solvent. Furthermore, each
Loan Party and its Subsidiaries carry insurance required under Section 5.02 of
this Agreement.
Section 4.20    Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Loan Parties and Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.
Section 4.21    Material Agreements. Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the Second Lien Note Documents and the agreements set
forth in Schedule 4.20) providing for, evidencing, securing or otherwise
relating to any Indebtedness of any Loan Party or any Subsidiary and all
obligations of the Loan Parties or any of the Subsidiaries to issuers of surety
or appeal bonds issued for account of any Loan Party or Subsidiary, and such
list correctly sets forth the names of the debtor or lessee and creditor or
lessor with respect to the Indebtedness or lease obligations outstanding or to
be outstanding and the Property subject to any Lien securing such Indebtedness
or lease obligation. Also set forth on Schedule 4.21 hereto is a complete and
correct list, as of the date of this Agreement, of all material agreements and
other instruments of the Loan Parties and the Subsidiaries relating to the
purchase, transportation by pipeline, gas processing, marketing, sale and supply
of natural gas and other Hydrocarbons and which either (a) has a term longer
than 6 months or (b) provides for liabilities of the Loan Parties and
Subsidiaries in excess of $1,000,000. To the extent requested, the Borrower has
heretofore delivered to the Administrative Agent and the Lenders a complete and
correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the date hereof.
Section 4.22    Foreign Assets Control Regulations, etc.
(a)    Neither any Letter of Credit nor any part of the proceeds of the Advances
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
(b)    No Loan Party and no Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. Each
Loan Party and each Subsidiary is in compliance, in all material respects, with
the Patriot Act.

-65-



--------------------------------------------------------------------------------



(c)    The Loan Parties and Subsidiaries are in compliance with any laws or
regulations relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar laws or regulations currently in force or hereafter enacted.
(d)    Neither any Letter of Credit nor any part of the proceeds of the Advances
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Borrower or one of the Subsidiaries or
Guarantor.
Section 4.23    Identification Numbers. The federal taxpayer identification
number and the organizational number with the Secretary of State of the state of
its organization or formation are as set out on Schedule 4.23.
Section 4.24    Oil and Gas Properties.
(a)    Each Loan Party has good and defensible title to all of its Oil and Gas
Properties evaluated in the most recently delivered Engineering Report (other
than any thereof Disposed of in a Disposition permitted by this Agreement) free
and clear of all Liens except for Permitted Liens. There are no “back-in” or
“reversionary” interests held by third parties which could reduce the interests
a Loan Party in the Oil and Gas Properties except as taken into account in such
Engineering Report or set forth on Schedule 4.24 hereto. No operating or other
agreement to which any Loan Party is a party or by which any Loan Party is bound
affecting any part of the Collateral requires such Loan Party to bear any of the
costs relating to the Collateral greater than the leasehold interest of such
Loan Party in such portion of the Collateral, except in the event such Loan
Party is obligated under an operating agreement to assume a portion of a
defaulting party’s share of costs. Each Mortgage is and will remain a valid and
enforceable lien on the Collateral subject only to the Permitted Liens. Each
Loan Party will preserve its interest in and title to the Collateral subject to
Permitted Liens, and will forever warrant and defend the same to the Collateral
Agent and will forever warrant and defend the validity and priority of the lien
granted under each Mortgage to which such Loan Party is a party against the
claims of all persons and parties whomsoever.
(b)    Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties evaluated in the most
recently delivered Engineering Report (other than any thereof Disposed of in a
Disposition permitted by this Agreement) are valid, subsisting and in full force
and effect, and no Loan Party has knowledge that a default exists under any of
the terms or provisions, express or implied, of any of such leases or interests
or under any agreement to which the same are subject that would materially and
adversely affect the rights of the Loan Parties with respect to the Oil and Gas
Properties to which such lease, interest, or agreement relates. All of the
Contracts to which any Loan Party is a party that relate to the Oil and Gas
Properties are in full force and effect and constitute legal, valid and binding
obligations of such Loan Party, except as would not reasonably be expected to
materially and adversely affect the rights of the Loan Parties with respect to
the Oil and Gas Properties to which such Contract relates. No Loan Party or, to
the knowledge of any Loan Party, any other party to any such Contract (i) is in
breach of or default, or with the lapse of time or the giving of notice, or
both, would be in breach or

-66-



--------------------------------------------------------------------------------



default, with respect to any obligations thereunder, whether express or implied,
or (ii) has given or threatened to give notice of any default under or inquiry
into any possible default under, or action to alter, terminate, rescind or
procure a judicial reformation of, any lease in the Oil and Gas Properties or
any Contract, except as would not reasonably be expected to materially and
adversely affect the rights of the Loan Parties with respect to the Oil and Gas
Properties to which such Contract relates.
(c)    Production Burdens and Expenses and Revenues. Except for each Loan
Party’s interests in certain Oil and Gas Properties, which such Loan Party
represents do not constitute a material portion (with 2% or more being deemed
material) of the value of the Collateral and all other Properties of such Loan
Party securing the Secured Obligations, all of the proceeds from the sale of
Hydrocarbons produced from Realty Collateral are being properly and timely paid
to such Loan Party by the purchasers or other remitters of production proceeds
without suspense.
(d)    Pricing. The prices being received by each Loan Party for the production
of Hydrocarbons do not violate any Contract or any law or regulation. Except as
otherwise permitted herein, where applicable, all of the wells located on the
Oil and Gas Properties and production of Hydrocarbons therefrom have been
properly classified under appropriate governmental regulations.
(e)    Gas Regulatory Matters. All applicable Loan Parties have filed with the
appropriate state and federal agencies all necessary rate and collection filings
and all necessary applications for well determinations under the Natural Gas Act
of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and the
rules and regulations of the Federal Energy Regulatory Commission (the “FERC”)
thereunder, and each such application has been approved by or is pending before
the appropriate state or federal agency.
(f)    Production Balances. Except as set forth below, no person is entitled to
receive any portion of the interest of any Loan Party in any Hydrocarbons or to
receive cash or other payments to “balance” any disproportionate allocation of
Hydrocarbons under any operating agreement, gas balancing and storage agreement,
gas processing or dehydration agreement, or other similar agreements. Each Loan
Party believes that certain third parties may be entitled to receive “make-up”
deliveries of Hydrocarbons or cash or other payments to “balance” a
disproportionate allocation of Hydrocarbons produced from certain Oil and Gas
Properties; provided, however, that each Loan Party represents and warrants that
such deliveries or payments (i) occur in the ordinary course of business and
(ii) are not material (with net aggregate liability of $1,000,000 or more being
deemed material) in aggregate amount.
(g)    Drilling Obligations. Except as otherwise permitted hereunder, there are
no obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Oil and Gas Properties in force and effect, except those under customary
continuous operations provisions that may be found in one or more of the oil and
gas and/or oil, gas and mineral leases described on Exhibit A to each Mortgage.
(h)    Compliance with Laws. To the extent required hereunder, all wells on or
attributable to the Oil and Gas Properties have been drilled, completed and
operated, and all production therefrom has been accounted for and paid to the
Persons entitled thereto, in material compliance with all applicable federal,
state and local laws and applicable rules and regulations of the federal, state
and local regulatory authorities having jurisdiction thereof.

-67-



--------------------------------------------------------------------------------



(i)    Regulatory Filings. To the extent required hereunder, all material
necessary regulatory filings have been properly made in connection with the
drilling, completion and operation of the wells on or attributable to the Oil
and Gas Properties and all other operations related thereto.
(j)    Allowables. To the extent required hereunder, all production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made
materially in accordance with any applicable allowables (plus permitted
tolerances) imposed by any Governmental Authorities.
(k)    Refund Obligations. No Loan Party has collected any proceeds from the
sale of Hydrocarbons produced from the Oil and Gas Properties which are subject
to any material refund obligation.
ARTICLE V    
AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, each Loan Party agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants.
Section 5.01    Compliance with Laws, Etc. Each Loan Party shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
applicable Legal Requirements. Without limiting the generality and coverage of
the foregoing, each Loan Party shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects, with all Environmental Laws
and all laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which any Loan Party or
any Subsidiary does business. Without limitation of the foregoing, each Loan
Party shall, and shall cause each of its Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademarks, trade names, rights
and copyrights which are necessary to the conduct of its business and
(b) obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Collateral Agent an Acceptable Security Interest in at least 85% by
value (or if an Event of Default exists and is continuing, at least 100% by
value) of the Proven Reserves attributable to the Loan Parties’ Oil and Gas
Properties.
Section 5.02    Maintenance of Insurance.
(f)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering against such casualties, risks, perils, liabilities and other
hazards as are customarily covered against by companies engaged in the same or
similar business operating in the same or similar locations.
(g)    All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent each time such a policy of insurance is made effective,
renewed, amended, novated, or otherwise modified. All policies of insurance
shall either have attached thereto a “lender’s loss payable endorsement” for the
benefit of the Collateral Agent, as loss payee in form reasonably satisfactory
to the Administrative Agent or shall name the Collateral Agent as an additional
insured, as applicable. All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of

-68-



--------------------------------------------------------------------------------



any Loan Party or Subsidiary or any party holding under any Loan Party or
Subsidiary which might otherwise result in a forfeiture of the insurance and the
further agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against the Loan Parties and Subsidiaries. All such policies shall
contain a provision that notwithstanding any contrary agreements between the
Loan Parties, the Subsidiaries, and the applicable insurance company, such
policies will not be canceled, allowed to lapse without renewal, surrendered or
amended (which provision shall include any reduction in the scope or limits of
coverage) without at least 30 days’ prior written notice to the Collateral
Agent. In the event that, notwithstanding the “lender’s loss payable
endorsement” requirement of this Section 5.02, the proceeds of any insurance
policy described above are paid to any Loan Party or a Subsidiary, the Borrower
shall deliver such proceeds to the Collateral Agent immediately upon receipt.
Section 5.03    Preservation of Corporate Existence, Etc. Each Loan Party shall
preserve and maintain, and, except as otherwise permitted herein, cause each of
its Subsidiaries to preserve and maintain, its corporate, partnership, or
limited liability company existence, rights, franchises, and privileges, as
applicable, in the jurisdiction of its organization and qualify and remain
qualified, and cause each such Subsidiary to qualify and remain qualified, as a
foreign corporation, partnership, or limited liability company, as applicable,
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties.
Section 5.04    Payment of Taxes, Etc. Each Loan Party shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property of such Loan
Party that are material in amount, prior to the date on which penalties attach
thereto and (b) all lawful claims that are material in amount which, if unpaid,
might by law become a Lien upon its Property; provided, however, that no Loan
Party and no such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.
Section 5.05    Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, each Loan Party shall, and shall cause its Subsidiaries
to, permit (a) the Administrative Agent or any of its agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit and inspect at their reasonable discretion the
Properties of, each Loan Party and any such Subsidiary, and (b) the
Administrative Agent and any Lender or any of their respective agents or
representatives thereof to discuss the affairs, finances and accounts of each
Loan Party and any such Subsidiary with any of their respective officers or
directors.
Section 5.06    Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:
(g)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending December 31, 2013, (i) a copy
of the annual audit report for such year for the Borrower and its consolidated
Subsidiaries, including therein the Borrower’s and its consolidated
Subsidiaries’ balance sheets as of the end of such fiscal year and the
Borrower’s and its consolidated Subsidiaries’ statements of income, cash flows,
and retained earnings, in each case certified by an independent certified public
accountants reasonably acceptable to the Administrative Agent and including any
management letters delivered by such accountants to the Borrower or any
Subsidiary in connection with such audit, (ii) any management letters delivered
by such accountants to the Borrower or any Subsidiary and (iii) a Compliance
Certificate executed by a Responsible Officer of the Borrower.

-69-



--------------------------------------------------------------------------------



(h)    Quarterly Financials. As soon as available and in any event not later
than 60 days after the end of each fiscal quarter of each fiscal year of each
Loan Party and its consolidated Subsidiaries, (i) commencing with the fiscal
quarter ending June 30, 2013, the unaudited balance sheet and the statements of
income, cash flows, and retained earnings of each such Person for the period
commencing at the end of the previous year and ending with the end of such
fiscal quarter, all in reasonable detail and duly certified with respect to such
consolidated statements (subject to year‑end audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP, and
(ii) a Compliance Certificate executed by the Responsible Officer of the
Borrower;
(i)    Oil and Gas Reserve Reports.
(iii)    As soon as available but in any event on or before August 31, 2013 and
August 31st of each year thereafter, an Internal Engineering Report dated
effective as of the immediately preceding June 30th;
(iv)    As soon as available but in any event on or before February 28, 2014 and
February 28th of each year an Independent Engineering Report dated effective as
of the immediately preceding December 31st;
(v)    Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;
(vi)    With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments
with respect to its Oil and Gas Properties evaluated in such Engineering Report
which would require the Borrower or any Guarantor to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (C) none of its Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (D) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (E) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to any Guarantor, as applicable, from its
Oil and Gas Properties, and (F) except as set forth on a schedule attached to
the certificate, all of the Oil and Gas Properties evaluated by such Engineering
Report are pledged as Collateral for the Secured Obligations.
(j)    Production and Hedging Reports. As soon as available and in any event
within 60 days after the end of each quarter, commencing with the quarter ending
June 30, 2013, a report certified by a Responsible Officer of the Borrower in
form and substance satisfactory to the Administrative Agent prepared by the
Borrower (i) covering each of the Oil and Gas Properties of the Borrower and the
Guarantors and detailing on a quarterly basis (A) the production, revenue, and
price information and associated operating expenses for each such quarter, (B)
any changes to any producing reservoir, production equipment, or producing well
during each such quarter, which changes could reasonably be expected to cause a
Material Adverse Change, and (C) any sales of the Borrower’s or any Guarantors’
Oil and Gas Properties during each such quarter, and (ii) setting forth a true
and complete list of all Hedge Contracts of the Borrower and the Guarantors and
detailing the material terms thereof (including the type, term, effective date,
termination date

-70-



--------------------------------------------------------------------------------



and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement; provided that, such
required listing shall, in no event, be construed as permitting such credit
supports which are not permitted under the terms of this Agreement;
(k)    Annual Budget. As soon as available and in any event on or before the
earlier of (i) the fifth Business Day after such fiscal year’s budget is
approved by the Borrower’s board of directors (or other applicable governing
body) and (ii) February 15th of each fiscal year, commencing with February 15,
2014, a copy of the Borrower’s consolidated annual budget for such fiscal year,
including the Borrower’s consolidated cash flow budget and operating budget.
(l)    Defaults. As soon as possible and in any event within three Business Days
after (i) the occurrence of any Default, (ii) the occurrence of any “default” or
“event of default” under the Second Lien Note Agreement, or (iii) the occurrence
of any default under any instrument or document evidencing Indebtedness of any
Loan Party or any Subsidiary, in each case known to any officer of each Loan
Party or any of its subsidiaries which is continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
the details of such Default or default, as applicable, and the actions which any
Loan Party or any such Subsidiary has taken and proposes to take with respect
thereto;
(m)    Termination Events. As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after any Loan Party or any of its Affiliates knows or has
reason to know that any other Termination Event with respect to any Plan has
occurred, a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which such Loan Party or such
Affiliate proposes to take with respect thereto;
(n)    Termination of Plans. Promptly and in any event within two Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, copies of each notice received by the Borrower or any such member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
(o)    Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;
(p)    Environmental Notices. Promptly upon the receipt thereof by any Loan
Party or Subsidiary, a copy of any form of request, notice, summons or citation
received from the Environmental Protection Agency, or any other Governmental
Authority, concerning (i) violations or alleged violations of Environmental
Laws, which seeks to impose liability therefor and could cause a Material
Adverse Change, (ii) any action or omission on the part of any Loan Party or
Subsidiary or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii)  the filing of a Lien upon, against or in
connection with any Loan Party or Subsidiary or their former Subsidiaries, or
any of their leased or owned Property, wherever located, under any Environmental
Law;

-71-



--------------------------------------------------------------------------------



(q)    Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;
(r)    Material Changes. Prompt written notice of any condition or event of
which any Loan Party or Subsidiary has knowledge, which condition or event (i)
has resulted or could reasonably be expected to result in a Material Adverse
Change or (ii) has resulted in a breach of or noncompliance with any material
term, condition, or covenant of any material contract to which any Loan Party or
Subsidiary is a party or by which they or their Properties are bound;
(s)    Disputes, Etc. Prompt written notice of (i) the commencement, or any
threat of commencement to the knowledge of the Loan Party threatened, of any
legal or arbitration proceedings or proceedings before any Governmental
Authority, affecting any Loan Party or Subsidiary which, if adversely
determined, could reasonably be expected to cause a Material Adverse Change, or
any material labor controversy of which any Loan Party or Subsidiary has
knowledge resulting in or reasonably considered to be likely to result in a
strike against any Loan Party or Subsidiary and (ii) any claim, judgment, Lien
or other encumbrance (other than a Permitted Lien) affecting any Property of any
Loan Party or Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $1,000,000;
(t)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party or Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any Loan Party or Subsidiary, and a copy of any response by any
Loan Party or Subsidiary, or the board of directors (or other applicable
governing body) of any Loan Party or Subsidiary, to such letter or report;
(u)    Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement (including the Second Lien Note Agreement), other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.06;
(v)    USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;
(w)    Additional Notices. Promptly, but in no event later than the fifth
Business Day after having knowledge of the occurrence of any of the following
events or circumstances, a written statement with respect thereto, signed by a
Responsible Officer of the relevant Loan Party or its general partner and
setting forth the relevant event or circumstance and the steps being taken by
the relevant Loan Party with respect to such event or circumstance:
(i)    any litigation or proceeding involving it as a defendant or in which any
of its Property is subject to a claim and in which the amount involved is
$1,000,000 or more and which is not covered by insurance or in which injunctive
or similar relief is sought which injunctive or similar relief, if granted,
could reasonably be expected to have a Material Adverse Change; and
(ii)    except as to the Borrower or the Parent, any change in its ownership;
and

-72-



--------------------------------------------------------------------------------



(iii)    any change in its senior management.
(x)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC, or with any
national securities exchange, or distributed by such Loan Party to its
shareholders generally, as the case may be.
(y)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any Loan
Party or Subsidiary, as the Administrative Agent may from time to time
reasonably request.
Section 5.07    Maintenance of Property. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased or operated Property
necessary to the conduct of its business in good condition and repair, normal
wear and tear excepted; and shall abstain, and cause each of its Subsidiaries to
abstain from, knowingly or willfully permitting the commission of waste or other
injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned,
leased or operated Property involving the Environment that could reasonably be
expected to result in Response activities and that could reasonably be expected
to cause a Material Adverse Change.
Section 5.08    Agreement to Pledge. Each Loan Party shall, and shall cause each
Subsidiary to, grant to the Collateral Agent an Acceptable Security Interest in
(a)if no Borrowing Base Deficiency exists and no Default has occurred, (i) at
least 85% (by value) of the Proven Reserves attributable to the Oil and Gas
Properties of any Loan Party or Subsidiary and (ii) any Property (other than Oil
and Gas Properties) of any Loan Party or Subsidiary now owned or hereafter
acquired promptly after receipt of a written request from either Agent, and (b)
if a Borrowing Base Deficiency exists or a Default has occurred, any Property of
any Loan Party or Subsidiary now owned or hereafter acquired promptly after
receipt of a written request from either Agent.
Section 5.09    Use of Proceeds. Each Loan Party shall use the proceeds of the
Advances (a) to develop and acquire and for the exploration and production of
Oil and Gas Properties, (b) for general corporate purposes, including closing
costs and working capital needs, and (c) to payoff the balance owing pursuant to
the Existing Credit Agreement. The Borrower shall use the Letters of Credit for
general corporate purposes.
Section 5.10    Title Evidence and Opinions. Each Loan Party shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent shall, at all times,
have received satisfactory title evidence, which title evidence shall be in form
and substance acceptable to the Administrative Agent in its sole discretion and
shall include information regarding the before payout and after payout ownership
interests held by the Loan Parties, for all wells located on the Oil and Gas
Properties, covering at least 85% of the present value of the Proven Reserves of
the Loan Parties as determined by the Administrative Agent. Within 30 days after
(a) a request by the Administrative Agent or the Lenders to cure any title
defects or exceptions which are not Permitted Liens raised by such information
or (b) a notice by the Administrative Agent that any Loan Party has failed to
comply with this Section 5.10(b), such Loan Party shall (i) cure such title
defects or exceptions which are not Permitted Liens or substitute acceptable Oil
and Gas Properties with no title defects or exceptions except for Permitted
Liens covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and the

-73-



--------------------------------------------------------------------------------



Guarantors’ ownership of such Oil and Gas Properties and the Collateral Agent’s
Liens and security interests therein as are required to maintain compliance with
this Section 5.10; provided, however, that, except as otherwise set forth in
this Section 5.10, any failure of a Loan Party to comply with this Section 5.10
shall not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Required Lenders are not satisfied with title to any Oil and Gas Property
after the 30-day period has elapsed, such unacceptable Oil and Gas Property
shall not count towards the 85% title requirement, and the Administrative Agent
may send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 85% of the present value of Oil and Gas
Properties constituting Proven Reserves. This new Borrowing Base shall become
effective immediately after receipt of such notice. If the Borrowing Base is
reduced pursuant to this Section 5.10 and such a reduction causes a Borrowing
Base Deficiency, then (x) Borrower shall immediately prepay the Advances or make
deposits into the Cash Collateral Account pursuant to Section 2.05(c)(iii), and
(y) such failure of title giving rise to such Borrowing Base reduction shall
constitute an Event of Default hereunder.
Section 5.11    Further Assurances; Cure of Title Defects. Each Loan Party
shall, and shall cause each Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement. Each Loan Party hereby authorizes the
Collateral Agent to file any financing statements without the signature of the
Borrower or such Guarantor, as applicable, to the extent permitted by applicable
law in order to perfect or maintain the perfection of any security interest
granted under any of the Loan Documents. Each Loan Party at its expense will,
and will cause each of its Subsidiaries to, promptly execute and deliver to the
Collateral Agent upon request of either Agent all such other documents,
agreements and instruments to comply with or accomplish the covenants and
agreements of the Borrower or any Guarantor, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Secured Obligations, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable either Agent to exercise and enforce its rights and remedies with respect
to any Collateral.
Section 5.12    Leases; Development and Maintenance. Each Loan Party shall, and
shall cause its Subsidiaries to, (a) pay and discharge promptly, or cause to be
paid and discharged promptly, all rentals, delay rentals, royalties, overriding
royalties, payments out of production and other indebtedness or obligations
accruing under, and perform or cause to be performed each and every act, matter
or thing required by each and all of, the oil and gas leases and all other
agreements and contracts constituting or affecting the Oil and Gas Properties of
the Borrower and its Subsidiaries (except where the amount thereof is being
contested in good faith by appropriate proceedings), (b) do all other things
necessary to keep unimpaired its rights thereunder and prevent any forfeiture
thereof or default thereunder, and operate or cause to be operated such
Properties as a prudent operator would in accordance with industry standard
practices and in compliance with all applicable proration and conservation Legal
Requirements and any other Legal Requirements of every Governmental Authority,
whether state, federal, municipal or other jurisdiction, from time to time
constituted to regulate the development and operations of oil and gas properties
and the production and sale of oil, gas and other Hydrocarbons therefrom, and
(c) maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Subsidiaries pertain in
a prudent manner consistent with industry standard practices.

-74-



--------------------------------------------------------------------------------



Section 5.13    Oil and Gas Properties - Insurance. To the extent that insurance
is carried by a third-party operator on behalf of any Loan Party, upon request
by Administrative Agent, such Loan Party shall use its reasonable efforts to
obtain and provide the Administrative Agent with copies of certificates of
insurance showing such Loan Party as a named insured. Each such Loan Party
hereby assigns to Collateral Agent for its benefit and the benefit of the other
Secured Parties any and all monies that may become payable under any such
policies of insurance by reason of damage, loss or destruction of any of the
Collateral.
Section 5.14    Deposit Accounts. Each Loan Party shall, and shall cause each of
its Subsidiaries to, from and after the 20th day following the Effective Date
(or such later date as may be extended by the Administrative Agent in its sole
discretion from time to time) (a) maintain their primary operating accounts and
other deposit accounts with Wells Fargo or with any other Person so long as such
accounts with such other Persons are subject to Account Control Agreements and
(b) deposit all proceeds attributable to Oil and Gas Properties that were given
BB Value into such accounts with Wells Fargo or such accounts that are subject
to Account Control Agreements; provided that, the requirements of this Section
5.14 shall not apply to deposit accounts that are designated solely as accounts
for, and are used solely for, employee benefits, taxes, payroll funding or petty
cash in an amount not to exceed $500,000, in the aggregate.
Section 5.15    Post-Closing Obligations.
(a)    Local Counsel Legal Opinions. As soon as available and, in any event,
within 20 days following the Effective Date (or such later date as may be
extended by the Administrative Agent in its sole discretion from time to time),
the Administrative Agent shall have received a legal opinion of Oklahoma local
counsel, Pennsylvania local counsel, and West Virginia local counsel, in each
case, acceptable to the Administrative Agent in its sole discretion, each in
form and substance reasonably acceptable to the Administrative Agent.
(b)    Mortgage Amendments. As soon as available and, in any event, within 20
days following the Effective Date (or such later date as may be extended by the
Administrative Agent in its sole discretion from time to time), the
Administrative Agent shall have received amendments to existing Mortgages, and
all attached exhibits and schedules, in form and substance satisfactory to the
Agents and duly executed by all parties thereto, to the extent necessary to
allow the Administrative Agent’s Oklahoma local counsel, Pennsylvania local
counsel, and West Virginia local counsel to deliver a legal opinion in
accordance with clause (a) of this Section.
ARTICLE VI    
NEGATIVE COVENANTS
So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, each Loan Party agrees, unless the Required Lenders otherwise
consent in writing, to comply with the following covenants.
Section 6.01    Liens, Etc. No Loan Party shall create, assume, incur, or suffer
to exist, nor permit any of its Subsidiaries to create, assume, incur, or suffer
to exist, any Lien on or in respect of any of its Property whether now owned or
hereafter acquired, or assign any right to receive income, except that the
Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
(h)    Liens granted pursuant to the Security Instruments and securing the
Secured Obligations;

-75-



--------------------------------------------------------------------------------



(i)    purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of the Borrower or such
Subsidiary’s acquisition of such equipment; provided that, the Indebtedness
secured by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment, (ii) is secured only by such equipment and not by any other
assets of the Borrower and its Subsidiaries, and (iii) is not increased in
amount;
(j)    Liens for taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;
(k)    Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;
(l)    royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Indebtedness for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments or in this Agreement;
(m)    Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower or any of its
Subsidiaries;
(n)    Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements, and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into by the Borrower or any Subsidiary
in the ordinary course of business provided that (i) such Liens are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments or
this Agreement, (ii) such Liens do not secure borrowed money, (iii) such Liens
secure amounts that are not yet due or are being contested in good faith by
appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefor and (iv) such Liens are limited to the assets that are the
subject of such agreements;
(o)    Liens securing the Second Lien Debt to the extent permitted under the
Indenture Intercreditor Agreement; provided that both before and after giving
effect to the incurrence of any such Lien, the Borrower is in compliance with
Section 6.21; and
(p)    easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary or materially detract from the
value or use of the Property to which they apply.
Section 6.02    Indebtednesss, Guaranties, and Other Obligations. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
assume, suffer to exist, or in any manner become or be liable in respect of, any
Indebtedness except:

-76-



--------------------------------------------------------------------------------



(c)    (i) the Obligations, and (ii) the Banking Services Obligations;
(d)    Indebtedness secured by the Liens permitted under paragraph (b) of
Section 6.01 and any renewal, refinancing or extension of such Indebtedness;
provided that (i) no Lien existing at the time of such renewal, refinancing or
extension shall be extended to cover any property not already subject to such
Lien, (ii) the principal amount of any Indebtedness renewed, refinanced or
extended shall not exceed the amount of such Indebtedness outstanding
immediately prior to such renewal, refinancing or extension; and (iii) in any
event, the aggregate amount of such Indebtedness at any time shall not exceed
$1,000,000;
(e)    Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;
(f)    Indebtedness of any Loan Party owing to any other Loan Party; provided
that such Indebtedness is subordinated to the Obligations on terms acceptable to
the Administrative Agent in its sole discretion;
(g)    Indebtedness under the Second Lien Loan Documents, the principal amount
of which Indebtedness does not exceed the applicable amount set forth in the
Indenture Intercreditor Agreement;
(h)    Indebtedness under Hedge Agreements which are not prohibited by the terms
of Section 6.14; provided (i) that such Indebtedness shall not be secured, other
than such Indebtedness owing to Lender Swap Counterparties which are secured
under the Loan Documents and (ii) such Indebtedness shall not obligate the
Borrower or any of its Subsidiaries to any margin call requirements including
any requirement to post cash collateral, property collateral or a letter of
credit; and
(i)    Other unsecured Indebtedness in an aggregate amount outstanding at any
time not to exceed $1,000,000.
Section 6.03    Agreements Restricting Liens and Distributions. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement, the Security Instruments, and the Second Lien Note
Documents) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Secured Obligations or restricts any Loan
Party from paying dividends to any other Loan Party, or which requires the
consent of or notice to other Persons in connection therewith; provided, that
the foregoing shall not apply to customary restrictions imposed on the granting,
conveying, creation or imposition of any Lien on any Property of the Borrower or
its Subsidiaries imposed by any contract, agreement or understanding related to
the Liens permitted under clause (b) of Section 6.01 so long as such restriction
only applies to the Property permitted under such clause to be encumbered by
such Liens.
Section 6.04    Merger or Consolidation; Asset Sales. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to:
(d)    merge or consolidate with or into any other Person; provided that (i) the
Borrower may merge or may be consolidated into any Guarantor if the Borrower is
the surviving entity, (ii) Parent may merge or may be consolidated into Borrower
if the Borrower is the surviving entity, (iii) the Borrower may

-77-



--------------------------------------------------------------------------------



merge or be consolidated with any other Person with the consent of all the
Lenders and (iv) any Guarantor may merge or may be consolidated into the
Borrower or any other Guarantor; or
(e)    Dispose of any of its Property (including, without limitation, any
working interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) or novate, assign, unwind,
terminate, permit to expire, or otherwise amend any BB Hedges, other than:
(iv)    the sale of Hydrocarbons or liquidation of Liquid Investments in the
ordinary course of business,
(v)    the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable value and use,
(vi)    the Disposition of Property between or among a Guarantor (other than the
Parent) and the Borrower or between or among Guarantors (other than the Parent);
(vii)    the Disposition of Property which is not Oil and Gas Properties to
which Proven Reserves are attributable and which is not Collateral or which is
not otherwise required pursuant to the terms of this Agreement to be Collateral;
(viii)    the Disposition of Oil and Gas Properties located in Leon County,
Texas, or Robertson, County, Texas, and owned by any Loan Party on the date
hereof;
(ix)    the Disposition of Oil and Gas Properties (other than those Oil and Gas
Properties described in sub-clause (v) hereof) to which Proven Reserves are
attributable and the occurrence of any Hedge Event so long as:
(A)    as to any such Disposition, (1) (x) 85% of the consideration received in
respect thereof is comprised of cash or cash equivalents and any non-cash
consideration received (to the extent constituting an Investment) is permitted
under Section 6.06 and pledged as collateral to secure the Secured Obligations
or (y) the consideration consists of similar Oil and Gas Properties; provided
that in each instance, if a Borrowing Base Deficiency exists at such time, 100%
of such consideration shall be cash, (2) the consideration received in respect
of such Disposition is equal to or greater than the fair market value of such
Oil and Gas Properties, interests therein or Subsidiary subject of such
Disposition (as reasonably determined by the board of directors or the
equivalent governing body of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect), and (3) if any such
Disposition is of a Subsidiary owning Oil and Gas Properties, such Disposition
includes all the Equity Interests of such Subsidiary;
(B)     as to any such Disposition or Hedge Event which would have the effect of
making the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
made since the date of the most recent scheduled Borrowing Base redetermination
(including such Disposition) and (2) the BB Value of BB Hedges which have been
novated, assigned, unwound, terminated, expired or amended since the date of the
most recent scheduled Borrowing Base redetermination (including such Hedge
Event) equal or exceed 10% of the Borrowing Base then in effect, the Borrowing
Base is redetermined as provided in Section 2.02(c)(iii); and

-78-



--------------------------------------------------------------------------------



(C)    as to any such Disposition or Hedge Event which would have the effect of
making the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
made since the date of the most recent scheduled Borrowing Base redetermination
(including such Disposition) and (2) the BB Value of BB Hedges which have been
novated, assigned, unwound, terminated, expired or amended since the date of the
most recent scheduled Borrowing Base redetermination (including such Hedge
Event) exceed 5% of the Borrowing Base then in effect, the Borrowing Base is
automatically reduced as provided in Section 2.02(d).
Section 6.05    Restricted Payments. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, make any Restricted Payments except
that, if no Default has occurred both before and after giving effect to the
making of such Restricted Payment,
(z)    so long as immediately prior to and after giving effect thereto,
Availability equals at least five percent (5%) of the Borrowing Base then in
effect, Borrower may (i) make cash dividends due on the Borrower Series A
Preferred Shares of no more than $12,100,000 in the aggregate in each calendar
year or (ii) redeem Borrower Series A Preferred Shares with retained earnings of
the Borrower or the proceeds of an Investment from the Parent into the Borrower
(provided that, if such Investment constitutes Indebtedness, such Indebtedness
is subordinated to the Obligations on terms acceptable to the Required Lenders)
made with retained earnings of the Parent; provided that, no such redemption
shall be permitted if before or after giving effect to such a redemption, the
Leverage Ratio would be greater than 2.00 to 1.00;
(aa)    the Borrower may make Restricted Payments in the form of cash to the
Parent in order for the Parent to pay its reasonable general and administrative
expenses resulting from its operations as the parent of a consolidated group of
companies so long as (i) the Gastar Merger has not been consummated,
(ii) Borrower is a wholly-owned Subsidiary of Parent, (iii) such Restricted
Payments do not exceed the amount necessary for the payment by the Parent of
such expenses, and (iv) such Restricted Payments are otherwise permitted under
the Second Lien Note Agreement; and
(bb)    the Borrower may make Permitted Tax Distributions to the Parent; so long
as (i) the Gastar Merger has not been consummated, (ii) Borrower is a
wholly-owned Subsidiary of Parent, and (iii) such Restricted Payments are
otherwise permitted under the Second Lien Note Agreement.
Section 6.06    Investments. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make or permit to exist any Investments or
purchase or commit to purchase any Equity Interests or other securities or
evidences of indebtedness of or interests in any Person or any Oil and Gas
Properties or activities related to Oil and Gas Properties, except:
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
(c)    creation of any additional Subsidiaries in compliance with Section 6.15;
(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; provided that, the
aggregate amount of such investment shall not exceed $1,000,000 (other than by
appreciation);

-79-



--------------------------------------------------------------------------------



(e)    Investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder;
(f)    Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America; provided that if
requested by the Administrative Agent, such assets are pledged as Collateral
pursuant to Section 5.08;
(g)    Indebtedness permitted under Section 6.02(f);
(h)    Hedge Contracts to the extent permitted under Section 6.14; and
(i)    other Investments not to exceed $1,000,000 in the aggregate.
Section 6.07    Affiliate Transactions. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates (other than transactions
among the Borrower and any Guarantor) unless such transaction or series of
transactions is on terms no less favorable to the Borrower or the Guarantor, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an Affiliate.
Section 6.08    Compliance with ERISA. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, (a) engage in
any transaction in connection with which the Borrower or any Controlled Group
member could be subjected to either a civil penalty assessed pursuant to section
502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code; (b) terminate any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Borrower or any
Controlled Group member to the PBGC; (c) fail to satisfy the minimum funding
standards applicable to a Plan under Section 302 of ERISA or Section 412 of the
Code; (d)  permit the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower or
any Controlled Group member which is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (e) assume an obligation to contribute to any Multiemployer Plan;
(f) acquire an 80% or greater interest in any Person if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA,
and in either case, the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities; (g) incur, or permit any Subsidiary to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; (h) assume an obligation to contribute to, or permit any
Subsidiary to assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion without any material liability; (i) amend a Plan resulting in an
increase in current liability such that the Borrower or any Controlled Group
member is required to provide security to such Plan under section 401(a)(29) of
the Code; or (j) permit to exist any occurrence of any Reportable Event (as
defined in Title IV of ERISA) with respect to a Plan, or

-80-



--------------------------------------------------------------------------------



any other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan that could
reasonably be expected to result in a Material Adverse Change.
Section 6.09    Sale-and-Leaseback. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.
Section 6.10    Change of Business; Accounting Change. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, make any material change
in the character of its business as an independent oil and gas exploration and
production company, nor will the Borrower or any Subsidiary operate any business
in any jurisdiction other than the United States, including the Gulf of Mexico.
The Borrower shall not, nor shall it permit any of its Subsidiaries to, make a
change in the method of accounting employed in the preparation of the financial
statements referred to in Section 4.05 or change the fiscal year end of the
Borrower unless required to conform to GAAP or approved in writing by the
Administrative Agent.
Section 6.11    Organizational Documents, Name Change. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, amend, supplement,
modify or restate (a) their articles or certificate of incorporation or
formation, limited partnership agreement, bylaws, limited liability company
agreements, or other equivalent organizational documents or (b) any of the
Second Lien Loan Documents, where such amendment, supplement, modification or
restatement could have an adverse effect on the Lenders as determined by the
Administrative Agent in its reasonable discretion, or amend its name or change
its jurisdiction of incorporation, organization or formation without prior
written notice to, and prior consent of, the Administrative Agent.
Section 6.12    Use of Proceeds; Letters of Credit. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, permit the proceeds of
any Advance or Letters of Credit to be used for any purpose other than those
permitted by Section 5.09. Each Loan Party will not engage in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U). No Loan Party nor any Person acting on behalf of a
Loan Party has taken or shall take, nor permit any of the Subsidiaries to take
any action which might cause any of the Loan Documents to violate Regulation T,
U or X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Advance or Letters of Credit to purchase or carry any margin stock in
violation of Regulation T, U or X.
Section 6.13    Gas Imbalances, Take-or-Pay or Other Prepayments. No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party or any Subsidiary which would require any Loan
Party or any Subsidiary to deliver their respective Hydrocarbons produced on a
monthly basis from such Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor other than that which do not
result in any Loan Party or any Subsidiary having net aggregate liability in
excess of $1,000,000.
Section 6.14    Hedging Limitations. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to,

-81-



--------------------------------------------------------------------------------



(c)    purchase, assume, or hold a speculative position in any commodities
market or futures market or enter into any Hedge Contract or similar hedge
arrangement for speculative purposes, or
(d)    be party to or otherwise enter into any Hedge Contract which (i) is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to such Loan Party operations, (ii) covers notional volumes
in excess of 100% of the anticipated production of gas volumes, covers notional
volumes in excess of 100% of the anticipated production of natural gas liquids
volumes or covers notional volumes in excess of 100% of the anticipated
production of oil volumes, in each of the foregoing, during the period such
hedge arrangement is in effect and attributable to PDP Reserves of the Borrower
and the Guarantors, as reflected in (A) the most recently delivered Engineering
Report under Section 2.02(b) or (B) a statement, in form and substance
satisfactory to the Administrative Agent, delivered by an Independent Engineer;
provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps, or
(iii) is longer than five years in duration from the date such Hedge Contract is
entered into; or
(e)    be party to or otherwise enter into any Hedge Contract (i) which is
secured other than Hedge Contracts with Lender Swap Counterparties which are
secured by the Collateral pursuant to the Loan Documents or (ii) which obligates
any Loan Party or Subsidiary to any margin call requirements including any
requirement to post cash collateral, property collateral or a letter of credit.
Section 6.15    Additional Subsidiaries. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries without (a) such new Subsidiary executing and delivering to the
Collateral Agent, at either Agent’s request, a Guaranty, a Pledge Agreement, a
Security Agreement and a Mortgage, and such other Security Instruments as either
Agent or the Required Lenders may reasonably request, and (b) the delivery by
the Borrower of any certificates, opinions of counsel, title opinions or other
documents as either Agent may reasonably request; provided that, in any event,
no Subsidiary may be created or acquired if a Default has occurred before or
after giving effect to such creation or acquisition of the new Subsidiary.
Section 6.16    Account Payables. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, allow any of its trade payables or other
accounts payable to be outstanding for more than 90 days (except in cases where
any such trade payable is being disputed in good faith and adequate reserves
under GAAP have been established).
Section 6.17    Leverage Ratio. The Borrower shall not permit the Leverage Ratio
to exceed, (a) for the fiscal quarter ending June 30, 2013, 4.50 to 1.00,
(b) for the fiscal quarter ending September 30, 2013, 4.25 to 1.00, and (c) for
each fiscal quarter ending on or after December 31, 2013, 4.00 to 1.00.
Section 6.18    Interest Coverage Ratio. As of each fiscal quarter end beginning
with the fiscal quarter ending June 30, 2013, the Borrower shall not permit the
ratio of (a) the consolidated EBITDAX of the Borrower calculated for the four
fiscal quarters then ended, to (b) the consolidated Interest Expense of the
Borrower for the four fiscal quarters then ended, to be less than 2.50 to 1.00.
Section 6.19    Current Ratio. As of each fiscal quarter end beginning with the
fiscal quarter ending June 30, 2013, the Borrower shall not permit the ratio of
(a) its and its consolidated Subsidiaries’ current assets to (b) its and its
consolidated Subsidiaries’ current liabilities, to be less than 1.00 to 1.00.
For purposes of this calculation, (x) non-cash derivative current assets arising
from any Hedge Contract shall be excluded from “current assets,” and (y) current
maturities in respect of the Obligations, both principal and interest,

-82-



--------------------------------------------------------------------------------



non-cash derivative current liabilities arising from any Hedge Contract, and
current maturities of Indebtedness of the Borrower under the Second Lien Notes
shall be excluded from “current liabilities.”
Section 6.20    Second Lien Debt. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make any optional, mandatory or scheduled
payments on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of the
Indebtedness under the Second Lien Note Documents; provided that the Borrower
may at any time pay scheduled interest under the Second Lien Note Documents and
pay costs and expenses incurred under the Second Lien Note Documents.
Section 6.21    Additional Liens. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, grant a Lien on any Property to secure
Indebtedness under the Second Lien Note Documents (except for such Liens granted
on or before the Effective Date) without first (a) giving fifteen (15) days’
prior written notice to the Administrative Agent thereof and (b) granting to the
Administrative Agent to secure the Secured Obligations an Acceptable Security
Interest in the same Property pursuant to Security Instruments in form and
substance satisfactory to the Administrative Agent. In connection therewith,
each Loan Party shall, or shall cause its Subsidiaries to, execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.
Section 6.22    Oil and Gas Properties - Operations. Whether or not a Loan Party
is the operator of the Oil and Gas Properties, no Loan Party shall (a) enter
into any operating agreement, contract or agreement which materially adversely
affects the Oil and Gas Properties which constitute Collateral or (b) abandon,
forfeit, surrender, release, sell, assign, sublease, farmout or convey, nor
otherwise Dispose any of the Collateral or any interest therein, except as
permitted by this Agreement. Furthermore, whether or not a Loan Party is the
operator of the Oil and Gas Properties, each Loan Party shall (at its sole cost
and expense): (i) except to the extent Disposed of, or terminated, in accordance
with this Agreement, do all things necessary and within the reasonable control
of such Loan Party to keep, or cause to be kept, in full force and effect such
Loan Party’s Oil and Gas Properties and its interests therein; (ii) subject to
the terms hereof, cause the Oil and Gas Properties which constitute Collateral
to be maintained, developed and protected against drainage and continuously
operated for the production and marketing of Hydrocarbons in a good and
workmanlike manner as a prudent operator would in accordance with generally
accepted practices, applicable oil and gas leases and Contracts, and all
applicable Federal, state and local laws, rules and regulations; (iii) subject
to the terms hereof, promptly take all action necessary to enforce or secure the
observance or performance of any term, covenant, agreement or condition to be
observed or performed by third parties under any material Contract, or any part
thereof, or to exercise any of its rights, remedies, powers and privileges under
any material Contract, all in accordance with the respective terms thereof; and
(iv) subject to the terms hereof, timely and adequately perform all covenants
express or implied in any material Contract necessary to keep in full force and
effect the Oil and Gas Properties which constitute Collateral and to maintain
Loan Party’s interests therein.
Section 6.23    Equity Interests. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, issue any preferred Equity Interests (whether
for value or otherwise).
ARTICLE VII    
EVENTS OF DEFAULT; REMEDIES
Section 7.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

-83-



--------------------------------------------------------------------------------



(j)    Payment. The Borrower shall (i) fail to pay when due any principal or
interest payable hereunder or under the Notes or (ii) fail to pay, within 3
Business Days of when due, any other amounts (including fees, reimbursements,
and indemnifications) payable hereunder, under the Notes, or under any other
Loan Document;
(k)    Representation and Warranties. Any representation or warranty made or
deemed to be made by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document shall prove to have been incorrect in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) when made or deemed to be made;
(l)    Covenant Breaches. The Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to (i) perform or observe any covenant contained in
Section 5.03 (as to the preservation of existence), Section 5.06(f), Section
5.09, Section 5.10, Section 5.14, Section 5.15, or Article VI of this Agreement
or (ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the earlier to occur of a Loan Party becoming aware
of the occurrence of such breach or failure and notice from the Administrative
Agent to the Borrower of such breach or failure;
(m)    Cross‑Defaults. (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Indebtedness that is outstanding in a principal amount of at
least $1,000,000 individually or when aggregated with all such Indebtedness of
the Borrower, any Guarantor or any of their respective Subsidiaries so in
default (but excluding Indebtedness under the Loan Documents) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Indebtedness
(including, without limitation, any event of default or termination event under
any Hedge Contract) that is outstanding in a principal amount (or termination
payment amount or similar amount) of at least $1,000,000 individually or when
aggregated with all such Indebtedness of the Borrower, any Guarantor or any of
their respective Subsidiaries so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or (iii) any such
Indebtedness in a principal amount of at least $1,000,000 individually or when
aggregated with all such Indebtedness of the Borrower, any Guarantor or any of
their respective Subsidiaries shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that, for purposes
of this subsection 7.01(d), the “principal amount” of the obligations in respect
of any Hedge Contract at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid if such
Hedge Contract was terminated at such time;
(n)    Insolvency. The Borrower, any Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any of its Subsidiaries, or any Guarantor
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property and, in the case of any such
proceeding instituted

-84-



--------------------------------------------------------------------------------



against the Borrower, any such Subsidiary or any such Guarantor either such
proceeding shall remain undismissed for a period of 60 days or any of the
actions sought in such proceeding shall occur; or the Borrower, any of its
Subsidiaries, or any Guarantor shall take any corporate action to authorize any
of the actions set forth above in this paragraph (e);
(o)    Judgments. Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
(p)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) such Termination Event would reasonably be expected to
result in liability to any Loan Party in excess of $1,000,000.
(q)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability that would reasonably be expected
to result in liability to any Loan Party in excess of $1,000,000.
(r)    Change in Control. A Change in Control shall have occurred;
(s)    Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or a Guarantor or any of
their respective Subsidiaries or any such Person shall so state in writing;
(t)    Security Instruments. (i) The Collateral Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral in excess of
$1,000,000 in the aggregate at any one time, or (ii) any Security Instrument
shall at any time and for any reason cease to create the Lien on the Property
purported to be subject to such agreement in accordance with the terms of such
agreement, or cease to be in full force and effect, or shall be contested by the
Borrower, any Guarantor or any of their respective Subsidiaries;
(u)    Potential Failure of Title. The title of the Borrower, any Guarantor or
any of their respective Subsidiaries to any of the Oil and Gas Properties
subject to the Mortgages, or any material part thereof, shall become the subject
matter of litigation before any Governmental Authority or arbitrator which could
reasonably be expected to result in a Material Adverse Change with respect to
the Borrower’s, such Guarantor’s or such Subsidiary’s title to such Oil and Gas
Properties;
(v)    Casualty. Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Instrument and not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred;
(w)    Indenture Intercreditor Agreement. The Indenture Intercreditor Agreement
shall cease to be effective (other than pursuant to the terms provided therein)
or otherwise shall cease to be a legal, valid and binding agreement enforceable
against the holders of any Indebtedness under the Second Lien Note Agreement in
any material respect;

-85-



--------------------------------------------------------------------------------



(x)    Second Lien Debt. (i) Any Loan Party shall make any payment, whether in
principal, interest, premiums or fees, in respect of any Second Lien Debt, or
makes any other payment thereon, in any such case, that is not allowed under the
terms of this Agreement or the Indenture Intercreditor Agreement; or (ii) any
Loan Party amends, supplements or otherwise modifies the Second Lien Note
Agreement or any other Second Lien Note Document that is not allowed under, or
otherwise violates or breaches, the provisions of this Agreement or the
Indenture Intercreditor Agreement; or
(y)    Parent. The Parent (i) shall directly own any Properties other than
ownership of the Equity Interests of the Borrower and ownership of the bank
accounts and other immaterial assets incidental to the ownership of the
foregoing Equity Interests, (ii) shall have any operations other than tax,
accounting and other general and administrative operations performed as the
parent of a consolidated group of companies, or (ii) from and after December 31,
2013, fails to become a Guarantor unless the Gastar Merger has been effected.
Section 7.02    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,
(m)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
(n)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Lenders, deposit into the Cash Collateral
Account an amount of cash equal to 104% of the Minimum Collateral Amount as
security for the Secured Obligations; and
(o)    the Agents shall at the request of, or may with the consent of, the
Required Lenders (but subject to the Indenture Intercreditor Agreement as to the
Collateral Agent) proceed to enforce its rights and remedies under the Security
Instruments, the Guaranties, and any other Loan Documents for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.03    Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
(f)    (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

-86-



--------------------------------------------------------------------------------



(g)    the Borrower shall deposit into the Cash Collateral Account an amount of
cash equal to 104% of the outstanding Minimum Collateral Amount as security for
the Secured Obligations; and
(h)    the Agents shall at the request of, or may with the consent of, the
Required Lenders (but subject to the Indenture Intercreditor Agreement as to the
Collateral Agent) proceed to enforce its rights and remedies under the Security
Instruments, the Guaranties, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.
Section 7.04    Right of Set‑off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent, the Collateral Agent, the
Issuing Lender, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Legal Requirement, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by the Administrative Agent, the Collateral Agent,
the Issuing Lender, such Lender or such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
and owing to the Administrative Agent, the Collateral Agent, such Lender, such
Issuing Lender or such Affiliate, irrespective of whether or not the
Administrative Agent, the Collateral Agent, such Lender, the Issuing Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of any Loan Party may be contingent or
unmatured or are owed to a branch or office of the Administrative Agent, the
Collateral Agent, such Lender, such Issuing Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such obligations;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Collateral Agent, the Issuing Lender,
the Swing Line Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender Party agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.. The rights of the Administrative Agent, the
Collateral Agent, each Lender, the Issuing Lender and their respective
Affiliates under this Section 7.04 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Collateral
Agent, such Lender, the Issuing Lender or their respective Affiliates may have.
Section 7.05    Non-exclusivity of Remedies. No right, power, or remedy
conferred to any Lender Party in this Agreement or the Loan Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender Party in this Agreement and the Loan Documents or
now or hereafter existing at law, in equity, by statute, or otherwise shall
operate as a waiver of or otherwise prejudice any such right, power, or remedy.
Any Lender Party may cure any Event of Default without waiving the Event of
Default. No notice to or demand upon the Borrower or any other Loan Party shall
entitle the Borrower or any other Loan Party to similar notices or demands in
the future.
Section 7.06    Application of Proceeds.
(d)    Subject to the terms of the Indenture Intercreditor Agreement, prior to
an Event of Default, all payments made hereunder shall be applied by either
Agent as directed by the Borrower, but subject to

-87-



--------------------------------------------------------------------------------



the terms of this Agreement, including the application of prepayments according
to Section 2.05 and Section 2.10. Subject to the terms of the Indenture
Intercreditor Agreement, from and during the continuance of any Event of
Default, any monies or Property actually received by either Agent pursuant to
this Agreement or any other Loan Document (other than as a result of the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Secured Obligations), shall be applied as
determined by the Administrative Agent to the Secured Obligations in accordance
with Section 2.10, or at the direction of the Required Lenders, applied in
accordance with 2.10 but in the following order:
(iv)    First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Secured Obligations, due to either Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable law;
(v)    Second, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Secured
Parties in accordance with the amounts of the Obligations owed to them on the
date of any such distribution);
(vi)    Third, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of all other
Obligations then due and payable, including Obligations with respect to Letters
of Credit;
(vii)    Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Secured
Obligations not covered above which are then due and payable, including any
obligations of the Borrower or its Subsidiaries owing to any Lender Swap
Counterparty under any Hedge Contract and Banking Services Obligations; and
(viii)    Fifth, the remainder, if any, to the Second Lien Agent as required
under the Indenture Intercreditor Agreement.
(e)    Subject to the terms of the Indenture Intercreditor Agreement,
notwithstanding the foregoing, from and during the continuance of any Event of
Default, any monies or Property actually received by either Agent pursuant to
this Agreement or any other Loan Document as a result of the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Secured Obligations, shall be applied in accordance with Section 2.10
and otherwise in the following order:
(v)    First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Secured Obligations, due to either Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable law;
(vi)    Second, to the payment of all accrued interest constituting part of the
Secured Obligations (the amounts so applied to be distributed ratably among the
Secured Parties in accordance with the amounts of the Secured Obligations owed
to them on the date of any such distribution);
(vii)    Third, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Secured
Obligations then due and payable, including

-88-



--------------------------------------------------------------------------------



Secured Obligations with respect to Letters of Credit and any obligations of the
Borrower or its Subsidiaries owing to any Lender Swap Counterparty under any
Hedge Contract and Banking Services Obligations; and
(viii)    Fourth, the remainder, if any, to the Second Lien Agent as required
under the Indenture Intercreditor Agreement.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.
ARTICLE VIII    
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND THE COLLATERAL AGENT
Section 8.01    Appointment and Authority. Each Lender, the Swing Line Lender
and the Issuing Lender hereby irrevocably (a) appoints Wells Fargo to act on its
behalf as the Administrative Agent and as Collateral Agent hereunder and under
the other Loan Documents, and (b) authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to the Agents by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Document (or any other similar term) with reference to the either Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Legal Requirement. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 8.02    Rights as a Lender. The Person serving as the Administrative
Agent or the Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent or the Collateral Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent or the Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any other Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent or
the Collateral Agent hereunder and without any duty to account therefor to the
Lenders. Wells Fargo (and any successor acting as Administrative Agent or
Collateral Agent) and its Affiliates may accept fees and other consideration
from the Borrower or any Affiliate of the Borrower for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders or the Issuing Lender.
Section 8.03    Exculpatory Provisions. Neither Agent (which term as used in
this Section 8.03 shall include its Related Parties) shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, neither Agent:
(cc)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(dd)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that

-89-



--------------------------------------------------------------------------------



such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders or Secured Parties as
shall be expressly provided for herein or in the other Loan Documents), provided
that neither Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(ee)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, the Collateral Agent or any of its
Affiliates in any capacity.
Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders or Secured Parties as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.03 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Both Agents shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to such Agent in writing by the Borrower, a Lender, the Swing
Line Lender or the Issuing Lender. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall (subject to Section 9.03) take such action with respect to such Default or
Event of Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action) with respect to such
Default as it shall deem advisable in the best interest of the Lender Parties.
Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any recital, statement, warranty or representation (whether written or
oral) made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the value, validity, enforceability, effectiveness, enforceability,
sufficiency or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the inspection of, or to inspect,
the Property (including the books and records) of any Loan Party or any
Subsidiary or Affiliate thereof, (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or (vii) any
litigation or collection proceedings (or to initiate or conduct any such
litigation or proceedings) under any Loan Document unless requested by the
Required Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.
Section 8.04    Reliance by Agents, Swing Line Lender and Issuing Lender. The
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document, writing or other communication (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agents also may rely upon any statement made to such Agent orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Credit Extension or any
Conversion or continuance of an Advance that by its terms must be fulfilled to
the

-90-



--------------------------------------------------------------------------------



satisfaction of a Lender, the Swing Line Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swing Line Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, the Swing Line
Lender or Issuing Lender prior to the making of such Credit Extension or
Conversion or continuance of an Advance. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and neither Agent shall be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 8.05    Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by such Agent. Each
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub‑agent
and to the Related Parties of an Agent and any such sub‑agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Neither Agent shall be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
Section 8.06    Resignation of Agent or Issuing Lender.
(e)    Each Agent and the Issuing Lender may at any time give notice of its
resignation to the other Lender Parties and the Borrower. Upon receipt of any
such notice of resignation, (i) the Required Lenders shall have the right, with
the prior written consent of the Borrower (which consent is not required if a
Default or Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed), to appoint, as applicable, a
successor Agent or a successor Issuing Lender, which shall be a Lender. If no
such successor Agent or Issuing Lender shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Agent or
Issuing Lender gives notice of its resignation (or such earlier day as shall be
agreed by the applicable Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent or Issuing Lender, as applicable, may on behalf of the
Lenders and Issuing Lender, appoint a successor agent or issuing lender meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation by the Agent or the Issuing Lender shall become
effective in accordance with such notice on the Resignation Effective Date.
(f)    If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Legal Requirement, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent or Collateral Agent, as applicable, and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by applicable Required Lenders and shall have accepted such appointment within
30 days (or such earlier day as shall be agreed by the applicable Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(g)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent or Issuing Lender, as
applicable, shall be discharged from its duties and obligations as the
applicable Agent and Issuing Lender hereunder and under the other Loan Documents
(except that (v) in the case of any collateral security held by such Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed and (z) the retiring Issuing Lender shall

-91-



--------------------------------------------------------------------------------



remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Agent or Issuing Lender, as applicable, shall
instead be made by or to each applicable class of Lenders, until such time as
the Required Lenders appoint a successor Agent or Issuing Lender as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, or Issuing Lender
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent or
Issuing Lender, as applicable, and the retiring or removed Agent or Issuing
Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Agent or Issuing Lender, as applicable shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Agent’s or Issuing Lender’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VIII and Sections 9.02(a) and (b), Section 8.09 and
Section 2.2(g) shall continue in effect for the benefit of such retiring or
removed Agent and Issuing Lender, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent or Issuing Lender, as applicable, was acting
as Administrative Agent, Collateral Agent or Issuing Lender.
(h)    The Swing Line Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swing Line Lender hereunder, the retiring Swing Line Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swing Line Lender under this Agreement and the other Loan
Documents with respect to Swing Line Advances made by it prior to such
resignation, but shall not be required to make any additional Swing Line
Advances. Upon such notice of resignation, the Borrower shall have the right to
designate any other Lender as the Swing Line Lender with the consent of such
Lender so long as operational matters related to the funding of Advances have
been adequately addressed to the reasonable satisfaction of such new Swing Line
Lender and the Administrative Agent (if such new Swing Line Lender and the
Administrative Agent are not the same Person).
Section 8.07    Non-Reliance on Agents and Other Lenders. Each Lender Party
acknowledges and agrees that it has, independently and without reliance upon
either Agent or any other Lender Party or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges and agrees that it will, independently and without reliance
upon either Agent or any other Lender Party or any of their Related Parties, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders or the Issuing Lender by the applicable Agent hereunder and for
other information in the applicable Agent’s possession which has been requested
by a Lender and for which such Lender pays such Agent’s expenses in connection
therewith, the neither Agent shall have any duty or responsibility to provide
any Lender or any Issuing Lender with any credit or other information concerning
the affairs, financial condition, or business of any Loan Party or any of its
Subsidiaries or Affiliates that may come into the possession of such Agent or
any of its Affiliates.
Section 8.08    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner and Lead Arranger, as applicable, listed
on the cover page hereof shall have any powers, duties

-92-



--------------------------------------------------------------------------------



or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, Collateral
Agent, a Lender or the Issuing Lender hereunder.
Section 8.09    Indemnification.
(c)    INDEMNITY OF AGENTS. THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH AFFILIATE THEREOF AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL
OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE
COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION,
EXPIRATION OR FULL REDUCTION OF EACH SUCH COMMITMENT), FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR
OMITTED BY SUCH AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH AGENT), AND INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE INDEMNIFIED AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE EACH AGENT
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN
THIS PARAGRAPH) OF ANY OUT‑OF‑POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED
BY SUCH AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT THAT SUCH AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
(d)    THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM
(OR IF NO PRINCIPAL OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH
OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO
COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH
OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR

-93-



--------------------------------------------------------------------------------



ANY ACTION TAKEN OR OMITTED BY THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ISSUING LENDER), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO REVOLVING LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH
REVOLVING LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR
ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT‑OF‑POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING LENDER
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
Section 8.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Advance or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(f)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Agents and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Agents hereunder)
allowed in such judicial proceeding; and
(g)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and Issuing
Lender to make such payments to the Agents and, in the event that the Agents
shall consent to the making of such payments directly to the Lenders and the
Issuing Lender, to pay to the Agents any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Section 2.08.
Section 8.11    Collateral and Guaranty Matters.
(d)    Each Agent is authorized on behalf of the Secured Parties, without the
necessity of any notice to or further consent from such Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain the Liens upon the
Collateral granted pursuant to the Security Instruments. Each Agent is further
authorized (but not obligated) on behalf of the Secured Parties, without the
necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any action in exigent circumstances as may be reasonably

-94-



--------------------------------------------------------------------------------



necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements. By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party hereby
agrees to the terms of this paragraph (a).
(e)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Instruments, irrevocably authorize
each Agent to (i) release any Lien granted to or held by such Agent upon any
Collateral (a) upon termination of this Agreement, termination of all Hedge
Contracts with such Persons (other than Hedge Contracts as to which arrangements
satisfactory to the applicable counterparty in its sole discretion have been
made), termination of all Letters of Credit (other than Letters of Credit as to
which arrangements satisfactory to the Issuing Lender in its sole discretion
have been made), and the payment in full of all outstanding Advances, Letter of
Credit Obligations and all other Secured Obligations payable under this
Agreement and under any other Loan Document; (b) constituting property sold or
to be sold or disposed of as part of or in connection with any Disposition
permitted under this Agreement or any other Loan Document; (c) constituting
property in which no Loan Party owned an interest at the time the Lien was
granted or at any time thereafter; or (d) constituting property leased to any
Loan Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Loan Party to be, renewed or extended; and
(ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Loan Document if such Person ceases to be a Subsidiary as a result of
a transaction permitted under this Agreement. Upon the request of either Agent
at any time, the Secured Parties will confirm in writing such Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 8.11.
(f)    Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Agents, and each Secured Party hereby agree that
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder, under the Guaranty and under the Security
Instruments may be exercised solely by Administrative Agent or the Collateral
Agent, as applicable, on behalf of the Secured Parties in accordance with the
terms hereof and the other Loan Documents. By accepting the benefit of the Liens
granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (c).
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Costs and Expenses. The Borrower agrees to pay on demand:
(i)    all reasonable out-of-pocket costs and expenses of the Administrative
Agent and of the Collateral Agent (but not of other Lenders) in connection with
the preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the Notes, and the other Loan Documents, including
fees, charges and disbursements of outside counsels for such Agents (but not of
other Lenders), with respect to advising such Agent as to its rights and
responsibilities under this Agreement or any other Loan Document, and
(j)    all out‑of‑pocket costs and expenses, if any, of each Agent and each
Lender (including outside counsel fees, charges and disbursements of each Lender
and each Agent) in connection with the enforcement of or protection of rights
under (whether through negotiations, legal proceedings, or otherwise) this
Agreement, the Notes, and the other Loan Documents (including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Credit Extensions).

-95-



--------------------------------------------------------------------------------



Section 9.02    Indemnification; Waiver of Damages.
(ff)    INDEMNIFICATION. EACH LOAN PARTY HERETO AGREES TO, AND DOES HEREBY,
JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS EACH AGENT, THE ISSUING
LENDER AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS, REPRESENTATIVES, ADVISORS AND AGENTS
AND EACH OF THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS (EACH, AN
“INDEMNITEE”) FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND EXPENSES OF ANY KIND OR NATURE (INCLUDING LEGAL
EXPENSES), JOINT OR SEVERAL, TO WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNITEE, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) THE LOAN DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE USE OR CONTEMPLATED USE OF THE PROCEEDS
OF THE ADVANCES, AND WILL REIMBURSE EACH INDEMNITEE FOR ALL OUT-OF-POCKET
EXPENSES ON DEMAND AS THEY ARE INCURRED IN CONNECTION WITH ANY OF THE FOREGOING,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE SOLE OR CONTRIBUTORY, ACTIVE OR POSSESSIVE, IMPUTED, JOINT OR TECHNICAL
NEGLIGENCE OF SUCH INDEMNIFIED PARTY; PROVIDED THAT NO INDEMNITEE WILL HAVE ANY
RIGHT TO INDEMNIFICATION FOR ANY OF THE FOREGOING TO THE EXTENT RESULTING FROM
SUCH INDEMNITEE OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE, AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY LOAN PARTY, ANY AFFILIATE THEREOF, ANY EQUITYHOLDER OR CREDITOR OF A LOAN
PARTY OR AN INDEMNIFIED PARTY, WHETHER OR NOT AN INDEMNIFIED PARTY IS OTHERWISE
A PARTY THERETO. EACH LOAN PARTY HERETO AGREES THAT NO AFFILIATE, EQUITYHOLDER
OR CREDITOR OF SUCH LOAN PARTY IS INTENDED TO BE, AND NONE OF SUCH PERSONS OR
ENTITIES SHALL BE, THIRD PARTY BENEFICIARIES OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND THEREFORE NO INDEMNIFIED PARTY WILL HAVE ANY LIABILITY (WHETHER
DIRECT OR INDIRECT, IN CONTRACT OR TORT, OR OTHERWISE) TO ANY LOAN PARTY’S
RESPECTIVE AFFILIATE THAT IS NOT A PARTY HERETO OR TO ANY LOAN PARTY’S
EQUITYHOLDERS OR CREDITORS ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY
ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY. No Loan Party shall, without the
prior written consent of each Indemnitee affected thereby, settle any threatened
or pending claim or action that would give rise to the right of any Indemnitee
to claim indemnification hereunder unless such settlement (x) includes a full
and unconditional release of all liabilities arising out of such claim or action
against such Indemnitee and (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee. This Section 9.02(a) shall not apply with respect to Taxes (other
than with respect to Taxes attributable to a non-Tax claim), which shall be
governed solely by Section 2.14.
(gg)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Legal Requirement, no Loan Party shall assert, agrees not to assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other

-96-



--------------------------------------------------------------------------------



Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (a)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(hh)    Survival. Without prejudice to the survival of any other agreement of
the Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 9.02 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.
Section 9.03    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Loan Document (other than the Fee
Letter or any AutoBorrow Agreement), nor consent to any departure by the
Borrower or any Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that:
(j)    no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Section 3.1 or Section 3.2, (ii) reduce any fees or
other amounts payable hereunder or under any other Loan Document (other than
those specifically addressed above in this Section 9.03), (iii) increase the
aggregate Commitments or increase the Borrowing Base, (iv) postpone or extend
any date fixed for any payment of any fees or other amounts payable hereunder
(other than those otherwise specifically addressed in this Section 9.03),
including an extension of the Maturity Date or the Commitment Termination Date,
(v) amend Section 2.13(e), Section 7.06, this Section 9.03 or any other
provision in any Loan Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, (vi) release any Guarantor from its
obligation under any Guaranty or, except as specifically provided in the Loan
Documents and as a result of transactions permitted by the terms of this
Agreement, release all or a material portion of the Collateral except as
permitted under Section 8.11(b); (vii) amend the definitions of “Required
Lenders” or “Revolving Credit Exposure”; (viii) change the percentage of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Loan Document, or (ix) amend or otherwise modify
the Indenture Intercreditor Agreement;
(k)    no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;
(l)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
(m)    no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Issuing Lender under this Agreement
or any other Loan Document; and
(n)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Line Lender under this
Agreement or any other Loan Document.

-97-



--------------------------------------------------------------------------------



Section 9.04    Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
Section 9.05    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Loan Parties in connection herewith shall survive the execution and delivery
of this Agreement and the other Loan Documents, the making of the Advances or
the issuance of any Letters of Credit and any investigation made by or on behalf
of the Lenders, none of which investigations shall diminish any Lender’s right
to rely on such representations and warranties. All obligations of the Borrower
or any other Loan Party provided for in Sections 2.11, 2.12, 2.14(c), 9.01 and
9.02 and all of the obligations of the Lenders in Section 8.05 shall survive any
termination of this Agreement and repayment in full of the Obligations.
Section 9.06    Binding Effect. This Agreement shall become effective as
provided in Section 3.01(a), and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Agents, and each Lender and their respective
successors and assigns.
Section 9.07    Successors and Assigns.
(j)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(k)    Assignment by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the

-98-



--------------------------------------------------------------------------------



applicable Commitment is not then in effect, the principal outstanding balance
of the Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
as no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender; and
(C)    the consent of the Issuing Lender and Swing Line Lender shall be required
for any assignment to a Person that is not a Lender.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting

-99-



--------------------------------------------------------------------------------



Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit and Swing Line Advances in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 9.01, 9.02 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(l)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 9.09
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. The Borrower
hereby agrees that the Administrative Agent acting as its agent solely for the
purpose set forth above in this clause (c), shall not subject the Administrative
Agent to any fiduciary or other implied duties, all of which are hereby waived
by the Borrower.
(m)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.02(a) with respect to any payments made by such
Lender to its Participant(s).

-100-



--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.07 (that adversely affects such Participant). The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.15 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.04 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13(e) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. The Borrower hereby
agrees that each Lender acting as its agent solely for the purpose set forth
above in this clause (d), shall not subject such Lender to any fiduciary or
other implied duties, all of which are hereby waived by the Borrower.
(n)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 9.08    Confidentiality. Each Lender Party agree to keep confidential
any information furnished or made available to it by any Loan Party pursuant to
this Agreement and identified by such Loan Party as proprietary or confidential;
provided that nothing herein shall prevent any Lender Party from disclosing such
information (a) to any other Lender Party or any Affiliate of any Lender Party,
or any officer, director, employee, agent, or advisor of any Lender Party or
Affiliate of any Lender Party the “Representatives”) for purposes of
administering, negotiating, considering, processing, implementing, syndicating,
assigning, or evaluating the credit facilities provided herein and the
transactions contemplated hereby (it being understood that the Representative to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such Information confidential), (b) to any
other Person if directly incidental to the administration of the credit
facilities provided herein, (c) as required

-101-



--------------------------------------------------------------------------------



by any Legal Requirement (it being understood that the Person to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such Information confidential), (d) upon the
order of any court or administrative agency, (e) upon the request or demand of
any regulatory agency or authority, (f) that is or becomes available to the
public or that is or becomes available to any Lender Party other than as a
result of a disclosure by any other Lender Party prohibited by this Agreement,
(g) in connection with any litigation relating to this Agreement or any other
Loan Document to which such Lender Party or any of its Affiliates may be a
party, (h) to the extent necessary in connection with the exercise of any right
or remedy under this Agreement or any other Loan Document, and (i) to any actual
or proposed participant or assignee, in each case, subject to provisions similar
to those contained in this Section 9.08. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any
Lender Party from providing information to any bank or other regulatory or
governmental authorities, including the Federal Reserve Board and its
supervisory staff; (b) require or permit any Lender Party to disclose to any
Loan Party that any information will be or was provided to the Federal Reserve
Board or any of its supervisory staff; or (c) require or permit any Lender Party
to inform any Loan Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action. Any Person required to maintain the confidentiality of information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.
Section 9.09    Notices, Etc.
(h)    All notices and other communications (other than Notices of Borrowing and
Notices of Conversion or Continuation, which are governed by Article II of this
Agreement) shall be in writing and hand delivered with written receipt,
telecopied, sent by facsimile (with a hard copy sent as otherwise permitted in
this Section 9.09), sent by a nationally recognized overnight courier, or sent
by certified mail, return receipt requested as follows: if to a Loan Party, as
specified on Schedule II, if to the Swing Line Lender, the Agents or the Issuing
Lender, at its credit contact specified under its name on Schedule II, and if to
any Lender at is credit contact specified in its Administrative Questionnaire.
Each party may change its notice address by written notification to the other
parties. All such notices and communications shall be effective when delivered,
except that notices and communications to any Agent, any Lender, the Swing Line
Lender or the Issuing Lender pursuant to Article II shall not be effective until
received and, in the case of facsimile, such receipt is confirmed by such Agent,
the Swing Line Lender, such Lender or Issuing Lender, as applicable, verbally or
in writing.
(i)    Platform.
(viii)    Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ix)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender

-102-



--------------------------------------------------------------------------------



or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.
Section 9.10    Usury Not Intended. It is the intent of each Loan Party and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York, if any,
and the United States of America from time to time in effect, and any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement. In furtherance thereof,
the Lender Parties and the Loan Parties stipulate and agree that none of the
terms and provisions contained in this Agreement or the other Loan Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate and that for purposes of this Agreement “interest” shall include
the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances (or if
such Advances shall have been paid in full, refund said excess to the Borrower).
In the event that the maturity of the Advances are accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Advances (or, if the applicable Advances shall have been paid in full, refunded
to the Borrower of such interest). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Loan Parties and the Lenders shall to the maximum extent permitted under
applicable Legal Requirement amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Obligations all amounts
considered to be interest under applicable Legal Requirement at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.
Section 9.11    Usury Recapture. In the event the rate of interest chargeable
under this Agreement or any other Loan Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Loan Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrower
shall, to the extent permitted by applicable Legal Requirement, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of

-103-



--------------------------------------------------------------------------------



interest which would have been charged on its Advances if the Maximum Rate had,
at all times, been in effect and (B) the amount of interest which would have
accrued on its Advances if the rates of interest set forth in this Agreement had
at all times been in effect and (ii) the amount of interest actually paid under
this Agreement on its Advances. In the event the Lenders ever receive, collect
or apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Advances, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the Borrower.
Section 9.12    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Lender Party, or any Lender Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender Party severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment. The obligations of the
Lenders, the Swing Line Lender and the Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
Section 9.13    Governing Law; Service of Process. This Agreement, the Notes and
the other Loan Documents (unless otherwise expressly provided therein) shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York). Each Letter of Credit shall be
governed by either (i) the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or (ii)
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender. The Borrower hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the Borrower at the address set forth for the Borrower in this Agreement.
Nothing in this Section shall affect the rights of any Lender to serve legal
process in any other manner permitted by the law or affect the right of any
Lender to bring any action or proceeding against the Borrower or its Property in
the courts of any other jurisdiction.
Section 9.14    Submission to Jurisdiction. The parties hereto hereby agree that
any suit or proceeding arising in respect of this Agreement or any other Loan
Document, or any of the matters contemplated hereby or thereby will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if such court does not have subject matter jurisdiction, in any state court
located in the City and County of New York, and the parties hereto hereby agree
to submit to the exclusive jurisdiction of, and venue in, such court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Legal Requirement. The
parties hereto hereby agree that service of any process, summons, notice or
document by registered mail addressed to the applicable parties will be
effective service of process against such party for any action or proceeding
relating to any such dispute. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal

-104-



--------------------------------------------------------------------------------



Requirement, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
in any court referred to in this Section 9.14. Each of the parties hereto hereby
agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York shall apply to this Agreement and irrevocably waives, to the
fullest extent permitted by applicable Legal Requirement, the defense of any
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Section 9.15    Electronic Execution of Assignments. Electronic Execution of
Assignments. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 9.16    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 9.17    Waiver of Jury. THE BORROWER, THE LENDERS, THE ISSUING LENDER,
AND THE AGENTS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
Section 9.18    Indenture Intercreditor Agreement. Each Agent is hereby
authorized on behalf of the Lenders for the Lenders and its Affiliates that are
Secured Parties to enter into the Indenture Intercreditor Agreement. A copy of
the Indenture Intercreditor Agreement is attached hereto as Exhibit L. Each
Lender and each other Secured Party (by receiving the benefits thereunder and of
the Collateral) acknowledges and agrees to the terms of the Indenture
Intercreditor Agreement and agrees that the terms thereof shall be binding on
such Secured Party and its successors and assigns, as if it were a party
thereto.
Section 9.19    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.19, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the termination of all Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Lender have been made). Each Qualified ECP Guarantor intends
that this Section 9.19 constitute, and this Section 9.19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

-105-



--------------------------------------------------------------------------------



Section 9.20    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.
Section 9.21    Flood Insurance Regulations. Wells Fargo has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Insurance Regulations (defined below). If applicable,
Wells Fargo, as administrative agent, will post on the applicable electronic
platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Insurance Regulations; however, Wells Fargo reminds
each Lender and Participant that, pursuant to the Flood Insurance Regulations,
each federally regulated lender (whether acting as a Lender or Participant) is
responsible for assuring its own compliance with the Flood Insurance
Regulations. Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
"Collateral" and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage. As used herein, "Flood Insurance Regulations" shall
mean (a) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
Section 9.22    Amendment and Restatement. The Borrower, the Lenders, the
Issuing Lender, the Swing Line Lender, the Collateral Agent, and the
Administrative Agent have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement in its entirety, and this Agreement
is not a novation of the Existing Credit Agreement. All the rights, titles,
liens, security interests, and assignments securing the Obligations (as defined
in the Existing Credit Agreement) shall secure the Obligations, insofar and only
insofar as the same cover the Collateral, and all liens, security interests, and
assignments against the Collateral securing the Obligations (as defined in the
Existing Credit Agreement) are hereby renewed, extended, and modified to secure
the Obligations.
Section 9.23    Release of Parent from Guaranty and Release of Liens on Equity
Interests issued by Borrower. Effective as of the date hereof: (a)(i) the
obligations of Parent under any guaranty of any Secured Obligations are hereby
released, terminated and no longer of any force and effect (except for those
obligations that expressly survive the termination of the applicable agreement
or guaranty) and (ii) all assets of Parent which constitute Collateral
(including the Equity Interests of the Borrower as a subsidiary of the Parent)
are hereby released from the Liens created under the Security Instruments.  It
is understood and agreed that the releases provided in this Section 9.23 (i)
shall not release any guarantor other than Parent as expressly provided above,
and (ii) as to the Liens created under the Security Instruments, are partial
releases only which are expressly limited to the assets described above in this
Section 9.23 and shall not release any other assets of any other obligor or
grantor from the Liens created under the Security Instruments, and (b) the
Lenders hereby consent to the Collateral Agent’s release of its Lien on, and the
assignment of production associated with, the Oil and Gas Properties located in
Leon County, Texas, or Robertson, County, Texas, and owned by Gastar Exploration
Texas, LP on the date hereof, which release is to be made on the date hereof. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, the releases provided in this
Section 9.23 shall not affect, and shall not be a release of, (x) any
obligations of the Parent or any Liens granted by

-106-



--------------------------------------------------------------------------------



the Parent which may arise after the date hereof should the Parent become a
Guarantor or (y) any other Liens granted to the Collateral Agent by any Loan
Party in effect on the date hereof or hereafter arising.
Section 9.24    Integration. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.
[Remainder of this page intentionally left blank. Signature page follows.]

-107-



--------------------------------------------------------------------------------



EXECUTED as of the date first above written.
BORROWER:
GASTAR EXPLORATION USA, INC.,
a Delaware corporation




By: /s/ Michael A. Gerlich    
Michael A. Gerlich
Vice President, Secretary and
Treasurer



Signature page to
Second Amended and Restated Credit Agreement
(Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT/COLLATERAL AGENT/ISSUING LENDER/SWING LINE LENDER/LENDER:


WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, Swing Line Lender, Collateral Agent and
Lender


By: /s/ Stephanie Harrell    
Stephanie Harrell
Assistant Vice President






Signature page to
Second Amended and Restated Credit Agreement
(Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------



LENDER:


COMERICA BANK,
as a Lender


By: /s/ Brenton D. Bellamy    
Brenton D. Bellamy
Assistant Vice President




Signature page to
Second Amended and Restated Credit Agreement
(Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------



LENDER:


IBERIABANK,
as a Lender


By:/s/ W. Bryan Chapman    
W. Bryan Chapman
Executive Vice President


    
    







Signature page to
Second Amended and Restated Credit Agreement
(Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------



SCHEDULE I
PRICING GRID
Applicable Margins
 
Utilization Level*
Reference Rate Advances
Eurodollar Rate Advances
Commitment Fee Rate
Level I
Less than 25%
1.00%
2.00%
0.50%
Level II
Greater than or equal to 25% but less than 50%
1.25%
2.25%
0.50%
Level III
Greater than or equal to 50% but less than 75%.
1.50%
2.50%
0.50%
Level IV
Greater than or equal to 75% but less than 90%
1.75%
2.75%
0.50%
Level V
Greater than or equal to 90
2.00%
3.00%
0.50%






Schedule I



--------------------------------------------------------------------------------



SCHEDULE II
NOTICE INFORMATION AND COMMITMENTS
Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.
Administrative Agent/Collateral Agent/Issuing Lender/Swing Line Lender:
Wells Fargo Bank, National Association
1525 West WT Harris Boulevard – 1B1
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Facsimile: (704) 715-0017
with a copy to:
Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor
MAC T0002-090
Houston, Texas 77002
Attention: Charles Randall
Facsimile: (713) 319-1925
Borrower:
Gastar Exploration USA, Inc.
1331 Lamar Street, Suite 1080
Houston, Texas 77010
Attention: Michael Gerlich
Facsimile: (713) 739-0458


Lenders:
Commitments
Wells Fargo Bank, National Association
$200,000,000
Comerica Bank
$150,000,000
IBERIABANK
$150,000,000
Total:
$500,000,000




Signature page to
Second Amended and Restated Credit Agreement
(Gastar Exploration USA, Inc.)

